         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 1 of 87




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



PHARMACEUTICAL RESEARCH AND
MANUFACTURERS OF AMERICA,
PARTNERSHIP FOR SAFE MEDICINES, and
THE COUNCIL FOR AFFORDABLE
HEALTH COVERAGE,

              Plaintiffs,
                                                          Case No. 1:20-cv-03402-TJK
       v.

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES; XAVIER BECERRA, in
his official capacity as Secretary of Health and
Human Services; U.S. FOOD AND DRUG
ADMINISTRATION; and JANET
WOODCOCK, in her official capacity as Acting
Commissioner of Food and Drugs,1

              Defendants.



                             FIRST AMENDED COMPLAINT

       Plaintiffs Pharmaceutical Research and Manufacturers of America (“PhRMA”), an

association representing the country’s leading innovative pharmaceutical research companies; the

Partnership for Safe Medicines (“PSM”), an association of organizations and individuals with

interests in protecting consumers from counterfeit, substandard, or otherwise unsafe medicines;

and the Council for Affordable Health Coverage (“CAHC”), a broad-based advocacy alliance with

a focus on increasing competition, bringing down the cost of health care for all Americans, and

expanding private, affordable health insurance coverage, bring this action for declaratory and



1
       Secretary Becerra and Acting Commissioner Woodcock are substituted for their
predecessors in office under Rule 25(d) of the Federal Rules of Civil Procedure.
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 2 of 87




injunctive relief. At issue are actions by the Department of Health and Human Services (“HHS”)

and Food and Drug Administration (“FDA”) that would permit pharmacists and wholesalers to

import certain prescription drugs from Canada into the United States without drug manufacturers’

authorization or oversight, presenting significant safety risks. See Alex M. Azar, II, Sec’y, HHS,

Letter to Kevin McCarthy, Minority Leader, U.S. House of Representatives (Sept. 23, 2020) (the

“Certification”), Exhibit 1 to Defendants’ Motion to Dismiss, No. 1:20-cv-3402, ECF No. 26-1

(May 28, 2021); Final Rule, 85 Fed. Reg. 62,094 (Oct. 1, 2020) (the “Final Rule”).

       To ensure the safety of the U.S. drug supply, Section 801(d)(1)(A) of the Federal Food,

Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 381(d)(1)(A), broadly prohibits reimportation of

a drug that is manufactured in the United States and exported unless the drug is imported by the

drug’s manufacturer. Section 801(d)(1)(B), 21 U.S.C. § 381(d)(1)(B), prohibits importation of a

drug for commercial use if such drug is manufactured outside the United States, unless the

manufacturer has authorized the drug to be marketed in the United States and has caused the drug

to be labeled to be marketed in the United States. One exception to both Section 801(d)(1)

prohibitions is Section 804 of the FDCA, 21 U.S.C. § 384. Section 804 authorizes HHS to permit

both the importation of drugs by pharmacists and wholesalers for commercial distribution

(“commercial importation”) and the importation of drugs by individual patients (“personal

importation”). Section 804 is effective, however, only if the HHS Secretary certifies to Congress

“that the implementation of this section will—(A) pose no additional risk to the public’s health

and safety; and (B) result in a significant reduction in the cost of covered products [(i.e., certain

prescription drugs)] to the American consumer.” § 384(l)(1).

       In light of the risks inherent in importation outside the drug manufacturer’s control and the

likelihood that such importation will yield little to no savings for American consumers, HHS



                                                 2
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 3 of 87




Secretaries of both political parties have consistently declined for two decades to certify

importation. As recently as May 2018, then-HHS Secretary Alex Azar II derided importation as a

“gimmick” that would have “no meaningful effect” on drug prices and could not “be safely

achieved.” Alex M. Azar II, Remarks on Drug Pricing Blueprint (May 14, 2018).2

       On the eve of the 2020 Presidential election, then-Secretary Azar wrote to Congress to

certify that implementation of Section 804’s commercial-importation provisions “poses no

additional risk to the public’s health and safety and will result in a significant reduction in the cost

of covered products to the American consumer.” Certification at 1. At the same time, HHS and

FDA (together, the “Agencies”) promulgated a Final Rule to implement the commercial-

importation provisions of Section 804 through “Section 804 Importation Programs” (“SIPs”)

sponsored and overseen by States and Tribes. 85 Fed. Reg. 62,094. At least two States—Florida

and New Mexico—submitted such SIPs to FDA for approval after the Final Rule was promulgated.

See The State of Florida’s Preliminary Section 804 Importation Program (SIP) Proposal for the

Importation of Prescription Drugs from Canada (Nov. 2020);3 N.M. Dep’t of Health, Section 804

Drug Importation Program Application.4 Neither FDA nor any of the applicant states have

indicated whether these applications have been authorized, but Florida Governor Ron DeSantis

relayed at a May 28, 2021 conference that Florida’s SIP proposal had been “under review now for




2
      Available at https://www.hhs.gov/about/leadership/secretary/speeches/2018-speeches/
remarks-on-drug-pricing-blueprint.html.
3
      Available at https://www.safemedicines.org/wp-content/uploads/2019/09/SIP-Proposal-
to-HHS-11-23-2020.pdf.
4
        New Mexico’s final SIP proposal is available at http://www.safemedicines.org/wp-
content/uploads/2019/09/NM-Finalized-Application-1.pdf. A draft of the proposal is available at
https://www.safemedicines.org/wp-content/uploads/2019/09/Prescription-Drug-Importation-
Program-Application.pdf.


                                                   3
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 4 of 87




six months,” and the state had “been told that if it wasn’t denied last week”—i.e., by late May—

“that we should assume it’s going to be approved.”5

       The actions Defendants have taken to allow the importation of Canadian drugs into the

United States violate the FDCA, the Administrative Procedure Act, 5 U.S.C. § 551 et seq.

(“APA”), and the U.S. Constitution. The HHS Secretary’s Certification is contrary to Section 804

and unsupported by the record. The Final Rule disregards key protections of the FDCA that are

designed to ensure patient safety. There is no indication that the Final Rule will reduce costs to

actual American patients. And aspects of the Final Rule are contrary to the FDCA in multiple

respects, each of which requires vacating the Rule in its entirety; violate manufacturers’ First

Amendment rights; and raise serious questions under the Fifth Amendment Takings Clause.

       Accordingly, Plaintiffs ask this Court to hold unlawful, set aside, and permanently enjoin

implementation of the Certification and Final Rule.

                                            PARTIES

       1.      PhRMA is a voluntary, nonprofit association representing the nation’s leading

research-based pharmaceutical and biotechnology companies. PhRMA’s mission is to advocate

public policies that encourage the discovery of life-saving and life-enhancing medicines. PhRMA

serves as the pharmaceutical industry’s principal policy advocate and represents its members’

interests before Congress, the Executive Branch, state regulatory agencies and legislatures, and the

courts. PhRMA’s members are dedicated to discovering medicines that help patients lead longer,

healthier, and more productive lives, and they together account for approximately 70 percent of




5
        Video of the press conference is available at Florida Gov. Ron DeSantis holds news
conference at logistics center in Lakeland, YouTube.com (May 28, 2021),
https://www.youtube.com/watch?v=5YQtPxSP3Y4 at 3:35–3:41.

                                                 4
          Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 5 of 87




the sales of the prescription drugs in the United States. A full list of PhRMA’s members is

available at http://www.phrma.org/about/members.

        2.      PSM is a voluntary, nonprofit association made up of associations representing the

nation’s leading health care supply chain participants that handle pharmaceuticals from the factory

floor to the patient. Representing patients, pharmacists, wholesalers, manufacturers, and families

victimized by counterfeit drugs, these associations are committed to the accessibility of safe

prescription drugs, and protecting consumers against counterfeit, substandard, or otherwise unsafe

medicines. PSM represents its members’ interests before Congress, state regulatory agencies and

legislatures,   and    the   courts.    A    list       of   PSM’s      members    is   available   at

https://www.safemedicines.org/about-us/members, and includes PhRMA.                In addition, PSM

teaches patients and medical professionals how to buy medication safely, and how to avoid

criminals’ attempts to infiltrate the closed, secure U.S. drug supply chain.

        3.      PSM    supports   quality   assurance        programs    and   establishment   of   an

uncompromising drug distribution system in the hope of reducing the number of counterfeit drugs

that render ineffective therapies for alleviating suffering and saving lives. PSM’s unique and

groundbreaking research on the spread of counterfeit medicines in America has been cited by U.S.

government agencies, including the Drug Enforcement Administration. Many PSM members are

directly involved in procuring, distributing, and selling medications to persons and entities in the

United States, and thus stand to be directly and adversely affected by the Final Rule. Indeed, PSM

advocates on behalf of individual families that have suffered death due to counterfeit medicines.

        4.      CAHC is a broad-based advocacy alliance with a focus on expanding competition,

bringing down the cost of health care for all Americans, and expanding private, affordable health

insurance. Its members include medical providers, patient groups, insurers, retail pharmacies,



                                                    5
          Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 6 of 87




pharmaceutical manufacturers, and employers, many of whom will be adversely affected by the

Final Rule. CAHC members believe that the cost of health coverage is too high and growing too

fast. CAHC promotes policies that lower health costs through increased competition, informed

consumers, and more choices to help promote access to affordable coverage.

        5.      Defendant HHS is a federal agency with its headquarters at 200 Independence

Avenue SW, Washington, District of Columbia 20201. HHS issued the Certification and Final

Rule at issue in this suit.

        6.      Defendant Xavier Becerra is the Secretary of HHS and is ultimately responsible for

HHS’s operations, including the implementation of the Final Rule. Furthermore, under the FDCA,

Secretary Becerra is principally responsible for, among other things, (a) the Certification at issue

in this suit, 21 U.S.C. § 384(l)(1); and (b) regulations governing the commercial importation of

prescription drugs from Canada, id. § 384(b). Secretary Becerra maintains an office in HHS’s

Washington, D.C., headquarters, and is sued in his official capacity only.

        7.      Defendant FDA is a federal agency located within HHS and headquartered at 10903

New Hampshire Avenue, Silver Spring, Maryland, 20993. FDA is the primary federal regulator

of prescription drugs, among other things. Along with HHS, FDA issued the Final Rule at issue

in this suit and is responsible for approving SIP applications.

        8.      Defendant Dr. Janet Woodcock is Acting Commissioner of Food and Drugs and is

principally responsible for FDA’s operations, including its development and implementation of

the Final Rule and its review and approval of SIP applications. Dr. Woodcock maintains an office

in FDA’s headquarters at White Oak in Silver Spring, Maryland, and is sued in her official capacity

only.




                                                 6
          Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 7 of 87




                                  JURISDICTION AND VENUE

       9.      This action arises under the FDCA, the APA, and the U.S. Constitution. This Court

has jurisdiction under 28 U.S.C. § 1331 and is authorized to grant declaratory relief under the

Declaratory Judgment Act, 28 U.S.C. §§ 2201–02.

       10.     This Court may hear this action under the APA because Plaintiffs seek review of

final agency actions—the Certification and the Final Rule—for which there is no other adequate

remedy.

       11.     Plaintiffs PhRMA and PSM, and several of Plaintiffs’ members, submitted

comments on the Agencies’ Notice of Proposed Rulemaking, 84 Fed. Reg. 70,796 (Dec. 23, 2019)

(the “NPRM”),6 and all Plaintiffs submitted citizen petitions asking that FDA not approve the

Florida or New Mexico SIP applications. See Docket Nos. FDA-2021-P-0034 (Jan. 7, 2021)

(Florida), FDA-2021-P-0307 (Mar. 18, 2021) (New Mexico).

       12.     Venue in this Court is proper under 28 U.S.C. § 1391(e)(1) because Defendants

Secretary Becerra and the U.S. Department of Health and Human Services are principally located

in the District of Columbia, and a substantial part of the events or omissions giving rise to the

claims asserted arose in this District. Venue in this Court is also proper because PhRMA resides

in this District and no real property is involved in this action.




6
        E.g., Letter from PhRMA to FDA Regarding Docket No. FDA-2019-N-5711:
Importation of Prescription Drugs (Mar. 9, 2020), https://downloads.regulations.gov/FDA-2019-
N-5711-1236/attachment_1.pdf (“PhRMA Comment Letter”); Letter from PSM to FDA
Regarding Docket No. FDA-2019-N-5711: Importation of Prescription Drugs (Feb. 11, 2020),
https://downloads.regulations.gov/FDA-2019-N-5711-0055/attachment_1.pdf.

                                                   7
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 8 of 87




                    STATUTORY AND REGULATORY BACKGROUND

I.     THE FDCA CREATES A CLOSED DRUG DISTRIBUTION SYSTEM.

       13.     As HHS has explained, “[t]he drug distribution network for legal prescription drugs

in the U.S. is a ‘closed’ system that involves several players (e.g., manufacturers, wholesalers,

pharmacies) who move drug products from the point of manufacture to the end user, and provides

the American public with multiple levels of protection against receiving unsafe, ineffective, or

poor quality medications. This system evolved as a result of legislative requirements that drugs

be treated as potentially dangerous consumer goods that require professional oversight to protect

the public health. The result has been a level of safety for drug products that is widely recognized

as the world’s ‘gold standard.’” HHS Task Force on Drug Importation, Report on Prescription

Drug Importation 35 (2004) (“Task Force Report”).7

       14.     To maintain the “closed” drug distribution system, which helps ensure that the

domestic drug supply is safe and effective, see id., the FDCA limits drug imports into the United

States. First, the FDCA prohibits the importation into the United States of drugs that are

unapproved, misbranded, and/or adulterated.           21 U.S.C. §§ 331(a), (d), 355(a); see FDA

Information on Importation of Drugs (“interstate shipment . . . includes importation”).8 These

provisions apply with equal force to any drugs imported under Section 804. See 21 U.S.C.

§ 384(c)(1) (regulations implementing Section 804 “shall . . . require that safeguards be in place

to ensure that each prescription drug imported under the regulations complies with section 355 of

this title (including with respect to being safe and effective for the intended use of the prescription


7
       Available     at   http://www.safemedicines.org/wp-content/uploads/2018/03/HHS-Report
1220.pdf.
8
        Sections 501 and 502 of the FDCA, 21 U.S.C. §§ 351 and 352, define, respectively,
adulterated and misbranded drugs. Section 505, 21 U.S.C. § 355, prohibits the introduction into
interstate commerce of unapproved drugs.

                                                  8
           Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 9 of 87




drug), with sections 351 and 352 of this title, and with other applicable requirements of this

chapter”); see generally 21 U.S.C. § 384 (not exempting drugs from the premarket approval,

misbranding, or adulteration provisions of the FDCA). Second, Section 801 of the FDCA also

specifically directs that any drugs “being imported or offered for import into the United States”

that appear to be unapproved, misbranded, or adulterated “shall be refused admission” to this

country. Id. § 381(a)(3). This provision is mandatory, and FDA has “no discretion to make an

exception” by allowing the importation of drugs that appear to violate this prohibition. Cook v.

FDA, 733 F.3d 1, 8–9, 12 (D.C. Cir. 2013). Section 804 also does not exempt drugs from Section

801(a).

          15.   Drugs must be approved by FDA before they may be lawfully introduced into

interstate commerce in the United States. See 21 U.S.C. §§ 331(d), 355(a).9 This ensures that any

drug that is imported into the United States adheres to the “gold standard” of safety and efficacy

expected from FDA-approved drugs. Task Force Report at 10. FDA approval encompasses not

only the composition of the drug itself, but also, among other things, the “methods used in, and

the facilities and controls used for, the manufacture, processing, and packing of such drug” and

the “labeling proposed to be used for such drug,” id. § 355(b)(1), FDA approval of which is

necessary to ensure that those drugs are safe for consumers and that prescribers and consumers are

adequately apprised of their risks. Any drug not manufactured in accordance with and pursuant to

an FDA-approved New Drug Application (“NDA”) or Abbreviated New Drug Application

(“ANDA”) is an “unapproved new drug” that may not be introduced to interstate commerce unless




9
       This requirement does not apply to investigational new drugs, see 21 U.S.C. § 355(i); 21
C.F.R. Part 312, or to compounded drugs, see 21 U.S.C. §§ 353a, 353b.


                                                9
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 10 of 87




it is exempt from premarket approval. See FDA, Div. of Import Ops. & Pol’y, Information on

Importation of Drugs (last accessed Oct. 19, 2020).10

       16.     In addition, the FDCA prohibits the misbranding of drugs and the introduction of

misbranded drugs into interstate commerce. See 21 U.S.C. § 331(a)–(c). A drug is “misbranded”

when, among other things, its “labeling is false or misleading in any particular.” Id. § 352(a)(1).

A drug’s labeling can be misleading when it “fails to reveal facts material in the light of such

representations or material with respect to consequences which may result from the use” of the

drug under its conditions of use. Id. § 321(n); see also 21 C.F.R. §§ 1.21, 202.1(e)(5)(iii). A drug

is also “misbranded” “[i]f in package form, unless it bears a label containing . . . the name and

place of business of the manufacturer, packer, or distributor.” Id. § 352(b); accord 21 C.F.R.

§ 202.1(a).

       17.     The FDCA also prohibits the adulteration of drugs, the introduction into interstate

commerce of adulterated drugs, and the receipt in interstate commerce of adulterated drugs. 21

U.S.C. § 331(a)–(c). A drug is “adulterated” when, among other things, it has been packed or held

under insanitary conditions that may have rendered the drug injurious to health, or its manufacture

does not conform to “current good manufacturing practice” (“CGMP”); or if the drug’s strength

differs from, or its quality or purity fall below, the standard set forth in an official compendium,

or that which the drug purports or is represented to possess. Id. § 351(a)(1)–(2), (b)–(c).

       18.     The FDCA prohibits the importation of foreign-manufactured drugs and the

reimportation of U.S.-manufactured drugs that are exported abroad unless the drug is authorized

for importation by the drug’s manufacturer or reimported by that manufacturer, with limited



10
       Available at https://www.fda.gov/industry/import-program-food-and-drug-administration-
fda/importations-drugs.

                                                10
          Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 11 of 87




exceptions. A drug subject to 21 U.S.C. § 353(b)(1)—that is, a prescription drug—manufactured

outside the United States may be imported for commercial use only if the drug’s manufacturer has

authorized the drug to be marketed in the United States and caused it to be labeled accordingly,

unless the drug appears on the official drug shortage list, see 21 U.S.C. § 356e, or is imported

under Section 804, allowing importation of certain drugs from Canada when the HHS Secretary

has made the requisite certification as to public health and safety and consumer savings. 21 U.S.C.

§ 381(d)(1)(B). And a prescription drug that is manufactured in the United States and exported

may be reimported into the United States only by the drug’s manufacturer, or pursuant to

Section 801(d)(2), 21 U.S.C. § 381(d)(2) (drugs deemed required for emergency medical care) and

Section 804. 21 U.S.C. § 381(d)(1); see also id. § 331(t) (prohibiting “importation of a drug in

violation of section [801](d)(1)”). Manufacturers invest heavily in seeking and obtaining FDA

approval for their drugs and controlling their supply chains to help ensure that the U.S. drug

distribution system is “closed.”

II.      BACKGROUND ON CANADIAN DRUGS

         19.   Under the Canadian Food and Drugs Act, the production, transportation, and sale

of prescription drugs in Canada are primarily regulated by Health Canada.           The statutory

requirements enforced by Health Canada differ in meaningful ways from U.S. statutory

requirements governing drugs marketed in the United States. For example, Canada does not have

a statute comparable to the Drug Supply Chain Security Act, 21 U.S.C. § 360eee to 360eee-5

(“DSCSA”), which establishes robust track-and-trace requirements for prescription drugs

throughout the pharmaceutical distribution supply chain. Health Canada also has not prioritized

regulatory oversight of drugs intended for export to the United States. See Task Force Report at

60–61.



                                                11
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 12 of 87




       20.     Prices that manufacturers can charge for patented medicines in Canada are

regulated by the Patented Medicine Prices Review Board, an independent, quasi-judicial body,

established under the Canadian Patent Act, which sets maximum permissible drug prices using a

complex formula that includes the prices charged for comparable drugs in other countries.11

Because of Canada’s specific pricing regime (among other factors), the retail list prices of certain

(but not all) patented medications, as sold in Canada, are lower than the prices of brand-name

counterparts, as sold in the United States.12 However, use of generic drugs is much more

widespread in the United States than in Canada.13

       21.     The Canadian market for prescription drugs is significantly smaller than the U.S.

market. In 2015, Canadian physicians wrote fewer than 630 million prescriptions—fewer than

one-seventh the more than 4.3 billion prescriptions written in the United States. Id. at 2. As a

result, even if the same prescription drugs were actually sold in the United States and Canada,

Canada could not come close to satisfying U.S. demand for those drugs. Even assuming that

Canadian distributors and pharmacists have ample reserves of drugs on hand and could obtain

greater supplies from manufacturers or distributors (respectively), it is estimated that filling only

10 or 20 percent of U.S. prescriptions in Canada would exhaust the Canadian prescription drug



11
         More information about the calculation of maximum drug prices in Canada can be found
at http://www.pmprb-cepmb.gc.ca/CMFiles/Compendium_Feb_2017_EN.pdf.
12
        Measuring the difference in retail list prices for patented medications is methodologically
difficult, as some Canadian drugs have different dosage forms and strength than comparable U.S.
drugs. Moreover, differences in retail list prices between U.S. and Canadian brand-name
medications do not necessarily indicate differences in prices paid by U.S. and Canadian
consumers: Retail list prices do not necessarily incorporate rebates and discounts, and typically
lower-cost generic medications are much more prevalent and lower cost in the U.S. market than in
the Canadian market.
13
        In 2015, 88.7% of prescriptions filled in the United States used a generic drug, compared
to only 68.6% of Canadian prescriptions. Marv Shepherd, U.S. Drug Importation: Impact on
Canada’s Prescription Drug Supply, Health Econ. & Outcome Res.: Open Access 3 (2018).

                                                 12
          Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 13 of 87




supply in less than a year. Id. at 4–5; Marv Shepherd, The Effect of U.S. Pharmaceutical Drug

Importation on Canadian Pharmaceutical Supply, 143 Can. Pharmacists J. 226 (2010).

       22.     Canada already lacks adequate supplies of prescription drugs to satisfy its domestic

demand.      As Canada’s official website for mandatory reporting of drug shortages and

discontinuations in that country makes clear, many Canadian drugs are currently in “shortage.”

See Drug Shortages Canada, https://www.drugshortagescanada.ca/. One recent study found

shortages in the supply of 13.3% of drug “markets” (comprised of drugs with the same active

ingredient, dosage form, route of administration, and strength).14

III.   FOR TWO DECADES, HHS REPEATEDLY REFUSED TO AUTHORIZE
       IMPORTATION OF PRESCRIPTION DRUGS UNDER SECTION 804, DUE TO
       SAFETY RISKS AND COST.

       A.      HHS DECLINED TO ALLOW IMPORTATION UNDER THE MEDS ACT.

       23.     In 2000, Congress enacted the Medicine Equity and Drug Safety (“MEDS”) Act,

which added Section 804 to the FDCA. Pub. L. 106-387, § 745, 114 Stat. 1549, codified as

amended at 21 U.S.C. § 384. The MEDS Act directed the Secretary of HHS, in consultation with

the U.S. Trade Representative and Commissioner of Customs, to “promulgate regulations

permitting pharmacists and wholesalers to import into the United States covered products,”

consisting of prescription drugs other than biologicals and certain controlled substances, and

subject to regulations intended, among other things, to protect public health. § 384(a), (b),

(k)(1)(A) (2000). The MEDS Act provided, however, that these provisions would “become

effective only if the Secretary [of HHS] demonstrates to the Congress that the implementation of




14
       Wei Zhang et al., Factors Associated with Drug Shortages in Canada: A Retrospective
Cohort Study, 8(3) CMAJ Open E535 (2020).

                                                13
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 14 of 87




[§ 384] will—(1) pose no additional risk to the public’s health and safety; and (2) result in a

significant reduction in the cost of covered products to the American consumer.” § 384(l) (2000).

       24.     On December 26, 2000, then-HHS Secretary Donna Shalala stated in a letter to

President Clinton that “flaws and loopholes in the design of the new drug reimportation system

. . . . undermine[d] the potential for cost savings associated with prescription drug reimportation

and could pose unnecessary public health risks.” Letter from Sec’y Donna E. Shalala to Pres.

William J. Clinton (Dec. 26, 2000), reprinted at Cong. Rec. S6910 (daily ed. July 17, 2002)

(statement of Sen. Cochran). Among other things, Secretary Shalala noted that Congress had

appropriated money to implement the provision in the first year but not to fund the increased

monitoring and enforcement that would be required during the anticipated five-year life of the

program “to implement [it] in a way that protects the public health.”

       25.     On July 9, 2001, then-HHS Secretary Tommy Thompson likewise declined to

certify importation under § 384(l), noting that “[a]fter a thorough review of the law, FDA has

concluded that it would be impossible to ensure that the MEDS Act would result in no loss of

protection for the drugs supplied to the American people.” Letter from Sec’y Tommy G.

Thompson to Sen. James Jeffords (July 9, 2001), reprinted at Cong. Rec. S6910–11 (daily ed.

July 17, 2002) (statement of Sen. Cochran). Secretary Thompson observed that opening the

currently closed U.S. drug supply chain to drugs imported from abroad “would increase the

likelihood that the shelves of pharmacies in towns and communities across the nation would

include counterfeit drugs, cheap foreign copies of FDA-approved drugs, expired drugs,

contaminated drugs, and drugs stored under inappropriate and unsafe conditions.” Such drugs

would be difficult to detect, and even chain-of-custody documentation and the sampling and

testing of imported drugs could not eliminate the increased “public health risk . . . and a loss of



                                                14
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 15 of 87




confidence by Americans in the safety of our drug supply” and would tax FDA’s oversight and

enforcement resources.

       B.      HHS DECLINED TO ALLOW IMPORTATION UNDER THE MMA.

               1.      The MMA Creates the Section 804 Importation Framework.

       26.     Congress subsequently enacted the Medicare Prescription Drug, Improvement, and

Modernization Act of 2003, which replaced the MEDS Act’s importation provisions with Section

804 in substantially the same version that exists today. Pub. L. 110-329, 117 Stat. 2066, 2464

(“MMA”).15

       27.     As with the MEDS Act, these provisions do not take effect automatically. Instead,

Congress preserved the essential balance it struck in the MEDS Act: The Executive Branch may

authorize importation of certain drugs, but only if the HHS Secretary can certify that

implementation of Section 804 meets the exacting standard in the statute—i.e., that

implementation of this section “will—(A) pose no additional risk to the public’s health and safety;

and (B) result in a significant reduction in the cost of covered products to the American consumer,”

and subject to a variety of additional statutory requirements and conditions. 21 U.S.C. § 384(l)(1).

Congress thus continued to take a highly protective position with respect to public health and

safety, specifying that importation would be authorized only if the HHS Secretary affirmatively


15
        The MMA amended Section 804 in several respects, including by limiting imports to drugs
from Canada, 21 U.S.C. § 384(b); requiring importers to certify that the imported drugs are not
adulterated or misbranded, § 384(d)(1)(K)(i); requiring Canadian sellers to register with the U.S.
Government, § 384(f); requiring drug manufacturers to allow importers to use FDA-approved
labeling at no cost, § 384(h); giving the HHS Secretary authorities with respect to personal as well
as commercial importation, § 384(j); requiring the Secretary to “certify” to Congress (not simply
“demonstrate”) the economic benefits and lack of health risks of importation to certify the statute,
§ 384(l); and replacing the MEDS Act’s provision that this section would sunset five years after it
was implemented, see § 384(m) (2000), with the provision that the Secretary may render the
section ineffective by certifying to Congress that the benefits of implementation do not outweigh
its costs, § 384(l)(2).


                                                15
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 16 of 87




found that it could be implemented in a way that significantly reduces the cost of prescription

drugs for consumers without even slightly compromising public health and safety.

       28.     Should a valid certification take effect, the MMA, like the MEDS Act, directs the

Secretary of HHS, after consultation with the U.S. Trade Representative and the Commissioner of

U.S. Customs and Border Patrol, to “promulgate regulations permitting pharmacists and

wholesalers to import prescription drugs from Canada into the United States.” § 384(b).16

       29.     The MMA specifically requires the Secretary to act via rulemaking, and provides

that these commercial-importation regulations must, among other things, “require that safeguards

be in place to ensure that each prescription drug imported . . . complies with [§] 355 (including

with respect to being safe and effective for [its] intended use)” and with FDCA provisions

regarding adulterated and misbranded drugs, § 384(c)(1); and must “contain any additional

provisions determined by the Secretary to be appropriate as a safeguard to protect the public

health,” § 384(c)(3). Additionally, these regulations must also require that a drug shipped directly

to the United States from its first foreign recipient (as under the importation scheme at issue in this

action) be tested by the drug’s manufacturer or importer “for authenticity and degradation.”

§ 384(d)(1)(J), (L), 384(e).

       30.     The MMA also requires the importer of a prescription drug from Canada to submit

to HHS specified information about the drug.           This information includes not only certain

information about the drug (such as the name and quantity of the drug’s active ingredient and the

process by which the drug was produced), § 384(d)(1), but also a “[c]ertification from the importer




16
       The definition of “prescription drug” excludes controlled substances, biological products,
infused drugs, intravenously injected drugs, drugs inhaled during surgery, and certain parenteral
drugs if the Secretary makes a finding that such parenteral drugs pose a public health threat.
§ 384(a)(3).

                                                  16
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 17 of 87




or manufacturer of the prescription drug that the prescription drug—(i) is approved for marketing

in the United States and is not adulterated or misbranded; and (ii) meets all labeling requirements

under this chapter,” § 384(d)(1)(K).

       31.     The MMA also states that a prescription drug manufacturer “shall provide an

importer written authorization for the importer to use, at no cost, the approved labeling for the

prescription drug.” § 384(h).

       32.     In addition to creating a procedure by which the HHS Secretary can legalize

commercial importation of certain prescription drugs from Canada, the MMA also contains several

provisions relating to personal importation. Most notably, Section 804(j)(2)–(3) authorizes the

Secretary to grant individuals waivers of the prohibition against importation of prescription drugs;

directs the Secretary to issue guidance describing when HHS will consistently grant case-by-case

waivers; and directs the Secretary to issue regulations granting individual waivers to import

prescription drugs from Canada under specified circumstances and under such other conditions as

the Secretary determines to be necessary to ensure public safety.

       33.     The MMA did not displace existing prohibitions against the importation of

unapproved, misbranded, or adulterated drugs. There are no exemptions in Section 804 from the

premarket approval, misbranding, or adulteration provisions of the FDCA or from the Section

801(a) prohibition on importation of drugs that are unapproved, misbranded, or adulterated. To

the contrary, the Act states that it leaves untouched existing provisions relating to the importation

of such drugs: “Nothing in this section limits the authority of the Secretary relating to the

importation of prescription drugs, other than with respect to section [801](d)(1) of this title as

provided in this section.” 21 U.S.C. § 384(k). Moreover, the Act affirmatively requires that any

regulations implementing commercial importation must “require that safeguards be in place to



                                                 17
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 18 of 87




ensure that each prescription drug imported under the regulations complies with section [505] . . .

(including with respect to being safe and effective for the intended use of the prescription drug),

with sections [501] and [502] . . . , and with other applicable requirements of this chapter.” Id.

§ 384(c)(1).

               2.      The HHS Task Force Finds Importation Is Unlikely to Satisfy Section
                       804(l)(1) and Raises Numerous Additional Problems.

       34.     The MMA required HHS to undertake a comprehensive study of importation of

drugs into the United States pursuant to § 384. MMA § 1122. To fulfill that statutory requirement,

HHS convened a Task Force on Drug Importation. The Task Force was chaired by the Surgeon

General and included representatives from HHS—including then-General Counsel Alex Azar and

then-Administrator of the Centers for Medicare & Medicaid Services Mark B. McClellan—FDA,

and other agencies.

       35.     In December 2004, the HHS Task Force released its Task Force Report, which cast

significant doubt on whether importation under Section 804 could satisfy the patient-safety and

consumer-savings criteria identified by Section 804(l)(1).

       36.     As the Task Force explained, the U.S. drug distribution system is a “closed” system

that is subject to extensive regulation at every step, from the approval of newly developed drugs

to their manufacture, distribution, and, ultimately, administration to patients. Id. at 37–38. This

system has proved “very effective in protecting public safety,” despite threats from, for example,

counterfeit and adulterated medications. Id. at xii. Importation would create an opening in this

closed system, “increa[sing] the opportunity for counterfeit and other substandard drugs to enter

and be dispersed into the U.S. drug distribution system.” Id. at x; accord id. at 35 (“Legalized

importation of drugs in such a way that creates an opening in the ‘closed’ system will likely result

in some increase in risk, as the evidence shows that weaknesses in the oversight of drug regulation


                                                18
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 19 of 87




and the distribution system have been exploited. For example, doing so would increase the

opportunity for counterfeit and other substandard drugs to enter and be dispersed into the U.S.

drug distribution system.”).

       37.     In light of these risks and the limited monitoring and enforcement resources

available to FDA, the Task Force noted that it would be “extraordinarily difficult” to ensure that

individual importation could be made safe for consumers, as certification under Section 804(l)(1)

requires. Id. at xiii. Further, implementing commercial importation in a way that protects patient

safety “would require new legal authorities, substantial additional resources and significant

restrictions on the type of drugs that could be imported.” Id. at xiii; see also, e.g., id. at 32, 51,

53–54 (noting that FDA already lacks adequate resources to monitor shipments of imported drugs,

which would likely increase if importation were legalized). Simply testing samples of drugs

scheduled for importation would be no panacea: Although simple chemical analysis could

ascertain whether a sample contained a drug’s active ingredient, it could not identify the purity

and potency of the product, determine whether it was manufactured appropriately, had expired,

was stored in adverse or inappropriate conditions, or was counterfeit. Id. at 21. Even if such

testing were available, it would be prohibitively expensive and resource-intensive, and testing all

imports would be logistically impossible. Id.

       38.     The Task Force also cast significant doubt on whether importation could yield

significant savings for consumers. As the Task Force noted, the disparity between U.S. and

international prescription drug prices is frequently overstated, as U.S. generic drugs—which

account for a significant share of U.S. prescription drugs by volume—are often cheaper than

comparable foreign medications. Id. at 65. Further, approximately 30 percent of drug spending

would be unchanged by importation because that spending goes to drugs that are cheaper in the



                                                 19
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 20 of 87




United States (e.g., many generics) or that are unsuitable for importation (e.g., injectable drugs

and biologics, see 21 U.S.C. § 384(a)(3)). Even with respect to the remaining 70 percent of drug

spending, the savings from commercial importation were likely to prove largely illusory. The Task

Force predicted that foreign governments would potentially impose export restrictions to maintain

their own citizens’ access to medications. Task Force Report at 67. Moreover, even for drugs that

were practically capable of being imported into the United States, intermediaries would likely

capture at least half of the potential difference in price between U.S. and foreign drugs. Id.

Importation thus threatened to reduce manufacturers’ revenues—and thus their research and

development spending, id. at 88–89 & fig. 8.2—and enrich intermediaries without yielding

significant savings in the costs of covered products to American consumers. All told, the Task

Force estimated that commercial importation would likely reduce total drug spending by only one

to two percent. Id.

       39.     The Task Force also identified numerous other flaws with importation. Among

other things, importation would not only reduce incentives to develop new drugs, but also reduce

revenues that manufacturers use to fund their research and development spending. Id. at 83–86.

The likely result of importation would be to deprive U.S. patients of between 4 and 18 new drugs

per decade. Id. at 86. The Task Force estimated that importation would likely cost consumers as

much as $2 billion per year in lost benefits from new drugs, and this figure did not even include

benefits associated with access to future generic versions of those drugs. Id. at 88–89 & fig. 8.2.

Moreover, any attempt to implement importation would trigger “[a] host of legal and constitutional

challenges.” Id. at xiii. That was in part because many imported drugs would be unapproved new

drugs or misbranded under provisions of the FDCA that Section 804 left in place unaltered. See

id. at 26, 28. Moreover, the Task Force observed that importation raised serious questions under



                                                20
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 21 of 87




the U.S. Constitution’s Takings Clause and under both U.S. and international intellectual property

law, such as the World Trade Organization (“WTO”) Agreement on Trade-Related Aspects of

Intellectual Property Rights (“TRIPS”). Id. at 91–97. By requiring manufacturers to allow

importers to use the approved labeling for a prescription drug at no cost, Section 804 essentially

mandates that manufacturers license their trademarks to importers.

               3.        HHS Secretaries Repeatedly Refused to Certify Section 804.

       40.     Consistent with the conclusions of the Task Force Report, four different

Administrations representing both political parties declined to certify Section 804 importation

under the MEDS Act and the MMA for nearly 20 years. All told, none of the six HHS Secretaries

who served between enactment of the MEDS Act and 2018 certified Section 804 importation. For

example, in 2007, then-HHS Secretary Leavitt warned that “[a]llowing the importation of drugs

outside the current safety system would pose an immediate and significant risk to the public health

in the United States.” Lynne Taylor, US Senate Kills Drug Importation Moves, PharmaTimes

(May 8, 2007).17 Indeed, prior to proposing the scheme at issue here, then-Secretary Azar derided

importation, noting that the Congressional Budget Office had already determined that importation

would have “no meaningful effect” on drug prices, given limits on the availability of drugs from

Canada and that there was no way to ensure that the imported drugs were not counterfeits. Azar,

Remarks on Drug Pricing Blueprint. As then-Secretary Azar put it, “[t]he last thing we need is

open borders for unsafe drugs in search of savings that cannot be safely achieved.” Id.

       41.     In the face of efforts by state and local governments to force them to authorize

importation, the Agencies consistently and successfully maintained the position that importation




17
      Available     at      http://www.pharmatimes.com/news/us_senate_kills_drug_importation_
moves_989824.

                                                21
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 22 of 87




could not be implemented in a way that results in significant consumer savings without increasing

public health risks.

       42.     In Vermont v. Leavitt, 405 F. Supp. 2d 466 (D. Vt. 2005), the Court upheld the

Agencies’ denial of a citizen petition seeking to authorize the importation of certain drugs. In that

case, the Agencies had explained that Section 804 does not—

               authorize[] or contemplate[] any waiver, partial certification,
               experiment, or other temporary, limited, or short-term program for
               importing prescription drugs from Canada. Section [804](l) is an
               explicit “all-or-nothing” provision that asks the Secretary to certify
               whether the law should be effective for all Americans, not just
               those in one particular State. Accordingly, in the absence of a
               certification by the Secretary, section [804](l) of the MMA does
               not authorize the issuance of regulations to legalize individual
               state-sponsored importation programs like the one proposed in the
               State’s Citizen Petition.

Federal Defts.’ Mot. to Dismiss, 2004 WL 3211273 (D. Vt. filed Nov. 29, 2004).

       43.     In Montgomery County, Maryland v. Leavitt, 445 F. Supp. 2d 505 (D. Md. 2006),

the court likewise upheld the Agencies’ denial of a request for a limited certification under the

MMA. Once again, the Agencies explained:

               There is no language in section [384(l)] that authorizes or
               contemplates any waiver, partial certification, experiment, or other
               temporary, limited, or short-term program for importing
               prescription drugs from Canada; section [384(l)] is an explicit “all-
               or-nothing” provision that allows the Secretary to certify only
               whether the law is effective for all Americans, not just those in one
               particular [S]tate or county. . . . Accordingly, absent a certification
               by the Secretary, section [384(l)] of the MMA does not authorize
               individual state-or county-sponsored importation programs like the
               one proposed in the County’s waiver request.

Federal Defendants’ Mot. to Dismiss, 2006 WL 1451757 (D. Md. filed Apr. 26, 2006).




                                                 22
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 23 of 87




                                  FACTUAL BACKGROUND

I.     THE NPRM

       44.     On December 18, 2019, the Agencies issued a notice of proposed rulemaking (the

“NPRM”) soliciting comments on a proposal to authorize commercial—but not personal—

importation of certain prescription drugs from Canada under Section 804. 84 Fed. Reg. 70,796

(Dec. 23, 2019).

       45.     The NPRM proposed that States, Tribes, and other nonfederal government agencies

could sponsor SIPs to facilitate the importation of certain prescription drugs from Canada. A SIP

Sponsor would designate the drugs to be included in the SIP. For a drug to be included in a SIP,

it would have to be approved by Health Canada’s Health Products and Food Branch (“HPFB”),

and would supposedly qualify for sale in the United States under an existing FDA-approved NDA

or ANDA but for the fact that the drug bears HPFB-approved labeling when marketed in Canada.

The SIP Sponsor would also designate a Canadian wholesaler that would purchase the drug

directly from its manufacturer18 (the “foreign seller”) and deliver the drug to a U.S. pharmacy or

wholesale distributor (the “importer”). If FDA approved such a “SIP proposal,” the importer

would be responsible for submitting a “Pre-import Request” identifying, among other things, the

drugs covered by the request and their destination. If FDA approved this request, the foreign seller

could ship the drugs to a U.S. Customs port of entry, where samples would be tested for

authenticity, degradation, and other factors.19 If the testing were successful, the importer would


18
        Except in describing the Final Rule, this Complaint uses the term “manufacturer”
specifically to refer to the applicant of the approved NDA or ANDA, see 21 C.F.R. §§ 3.2(c), or
the person who owns or operates an establishment that manufactures an eligible prescription drug
(“physical manufacturer”)—not, as in the Final Rule, also a holder of a drug master file (“DMF
holder”).
19
       As HHS has previously acknowledged, “no testing scheme is foolproof.” Task Force
Report at 30; see supra ¶ 37. Because testing is necessarily done on samples, not every drug


                                                23
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 24 of 87




be responsible for removing the drugs’ Canadian labeling and replacing it with the labeling

approved by FDA for the comparable U.S. drugs, along with additional labeling statements.

       46.     The NPRM contemplated that the manufacturer would need to take a series of

burdensome steps to facilitate importation of its drug, including by either testing the imported drug

for authenticity, degradation, and other attributes, or providing the importer with all information—

including potentially proprietary testing protocols—necessary to authenticate the drug and confirm

that its labeling complies with all labeling requirements under the FDCA. The NPRM also

proposed that manufacturers would be required to attest that “but for the fact that it bears the

HPFB-approved labeling, [the drug] meets the conditions in the FDA-approved NDA or ANDA,

including any process-related or other requirements for which compliance cannot be established

through laboratory testing.” The imported drug would bear the labeling of the comparable FDA-

approved drug, except that the imported drug’s labeling would also include other information,

including a statement that “This drug was imported from Canada under the [Name of State or Other

Governmental Entity and of Its Co-Sponsors, If Any] Section 804 Importation Program to reduce

its cost to the American consumer.”

       47.     The NPRM proposed that the Secretary of HHS would certify that this commercial

importation scheme would “pose no additional risk to the public’s health and safety,” and “result

in a significant reduction in the cost of covered products to the American consumer,” as required



product, it can indicate whether the particular drugs tested contained active ingredient (for
example) but cannot by itself ensure that products were manufactured with adequate quality
controls. See FDA, Facts About the Current Good Manufacturing Practices (CGMPs) (June 25,
2018),     https://www.fda.gov/drugs/pharmaceutical-quality-resources/facts-about-current-good-
manufacturing-practices-cgmps. Thus, FDA does not allow manufacturers to rely on testing alone,
but requires them to show that the drugs they produce have the quality, identity, purity, potency,
and other characteristics they are purported to possess. As FDA often says, “quality cannot be
tested into products; it should be built in by design.” E.g., FDA/Center for Drug Evaluation and
Research, New Drug Quality (Sept. 18, 2012), https://www.fda.gov/media/84457/download.

                                                 24
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 25 of 87




by Section 804(l)(1), in conjunction with publication of a final rule. The NPRM did not, however,

identify what about the proposed SIP scheme would ensure public health and safety while

delivering significant cost benefits.

       48.     Instead, with respect to public health, the NPRM pointed to the DSCSA and U.S.-

Canada cooperation as bases for the Secretary being able to certify safety today. 84 Fed. Reg. at

70,800–801. Enactment of the DSCSA does not address the host of supply chain-related safety

issues associated with Section 804 importation. Section 804-imported drugs cannot comply with

the DSCSA, which is why the NPRM proposed to exempt imported drugs from several of the

DSCSA’s key requirements and replace them with less protective substitutes, on which the Final

Rule continues to rely. See PhRMA, Comment Letter on NPRM at pp 23-27, Docket No. FDA-

2019-N-5711 (Mar. 10, 2020);20 see generally 21 C.F.R. § 251.14.            Canada’s purported

cooperation also does not support certification because, among other reasons, Canada opposes

importation. 84 Fed. Reg. at 70,816; Government of Canada, Comment Letter on NPRM at pp.1,

3, Docket No. FDA-2019-N-5711 (Mar. 10, 2020).21

       49.     With respect to cost, the Agencies acknowledged that they were “unable to estimate

the cost savings from this proposed rule” without more information about “the likely size and

scope of SIP programs and about the specific drug products that may become eligible for

importation, the degree to which imported drugs would be less expensive than non-imported drugs

available in the United States, and which SIP eligible products are produced by U.S. drug

manufacturers.” 84 Fed. Reg. at 70,823. Table 1 of the NPRM, id., underscores the Agencies’

total lack of data and analysis of the costs and benefits of the NPRM:


20
      Available       at     https://phrma.org/public-communication/PhRMA-Comments-on-
Administrations-Proposed-Rule-on-Drug-Importation.
21
       Available at https://www.regulations.gov/document?D=FDA-2019-N-5711-1208.

                                                25
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 26 of 87




       50.     Instead, the Agencies proposed that the HHS “Secretary’s certification will be

conditioned on each authorized SIP meeting the relevant requirements of section 804 of the

[FDCA] and this rule.” 84 Fed. Reg. at 70,803.

       51.     The NPRM did not propose certifying personal importation under Section 804(j),

which, the Agencies noted, posed certain risks to public health and safety. As the NPRM

explained, “[m]edications that are purchased online and imported through international mail,

express couriers, and other means pose significant challenges for FDA and its ability to adequately

safeguard the quality and safety of drugs taken by U.S. consumers.” 84 Fed. Reg. at 70,800. In

particular, there are “many rogue online pharmacies that sell medicines at deeply discounted

prices, often without requiring a prescription or adhering to other safeguards followed by

[licensed] pharmacies.” Id. According to the Agencies, such pharmacies are run by criminal

networks, and there have been numerous instances in which disreputable online “Canadian”

                                                26
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 27 of 87




pharmacies have sold American consumers drugs that originated elsewhere and were fraudulently

represented as Canadian.      In one high-profile incident, the Canadian online pharmacy

CanadaDrugs.com, through a subsidiary, distributed counterfeit cancer drugs containing no active

ingredients to U.S. patients. See Dep’t of Justice, Press Release, Canadian Drug Firm Admits

Selling Counterfeit and Misbranded Prescription Drugs Throughout the United States (Apr. 13,

2018).22 In another, Canadian online pharmacy pioneer Andrew Strempler—a licensed Manitoba

pharmacist—sold foreign and counterfeit drugs to U.S. patients, ultimately pleading guilty to

conspiracy to commit mail fraud and serving time in U.S. federal prison. See Christopher Weaver,

Former Internet Pharmacist Sentenced in Fake Drug Case, Wall St. J. (Jan. 9, 2013).23

       52.     Indeed, many supposedly “Canadian” drugs are anything but that: As the NPRM

observed, “drugs promoted as being from Canada or approved by . . . HPFB that are offered to

U.S. citizens in many instances are not actually from Canada [or] approved by HPFB” and are

“[i]nstead . . . obtained from ever-evolving illicit sources of supply.” 84 Fed. Reg. at 70,800.

Indeed, “[a] 2005 FDA analysis of drugs imported through International Mail Facilities revealed

that while nearly half of imported drugs claimed to be Canadian or from Canadian pharmacies,

85 percent of those drugs originated elsewhere and were fraudulently represented as Canadian.”

Id. (emphasis added). Such drugs were typically smuggled into the United States after being

shipped from their countries of origin into Canada or other third-party countries “in an effort to

avoid detection and create a more trustworthy appearance.” Id.




22
       Available at https://www.justice.gov/usao-mt/pr/canadian-drug-firm-admits-selling-
counterfeit-and-misbranded-prescription-drugs.
23
      Available at https://www.wsj.com/articles/SB1000142412788732444230457823213355
6180830.

                                               27
           Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 28 of 87




          53.   The Government of Canada submitted comments opposing the NPRM.                   In

particular, the Government of Canada noted that its drug market was “too small to meet American

consumer demand for prescription drugs or have an impact on high drug prices.” Government of

Canada, Comment Letter on NPRM at pp.1, 3. The Government of Canada predicted that

importation would increase “pressure on the Canadian drug supply, exacerbating drug shortages

and limiting access to needed medicines in Canada.” Id. at 2. Accordingly, the Government of

Canada warned that it would “employ all necessary measures to safeguard its drug supply and

preserve access for Canadians to needed prescription drugs.” Id. at 3.

          54.   PhRMA and PSM also submitted extensive comments on the NPRM, which can be

accessed at https://phrma.org/public-communication/PhRMA-Comments-on-Administrations-

Proposed-Rule-on-Drug-Importation and https://www.safemedicines.org/wp-content/uploads/

2019/09/PSM-HHS-Comment-2-11-2020.pdf.

II.       THE EXECUTIVE ORDER

          55.   On July 24, 2020, President Trump signed an executive order directing the

Agencies to take certain actions, “as appropriate and consistent with applicable law,” to facilitate

the “safe importation of prescription drugs.” Exec. Order 13938, Increasing Drug Importation to

Lower Prices for American Patients (July 24, 2020), 85 Fed. Reg. 45,757 (July 29, 2020). The

stated goal of the Executive Order was to “expand safe access to lower-cost imported prescription

drugs.”

          56.   With respect to commercial importation, the Executive Order directed the HHS

Secretary, to “complet[e] the rulemaking process” regarding the NPRM. Exec. Order § 2(c).

          57.   With respect to personal importation, the Executive Order further directed the HHS

Secretary to “facilitat[e] grants to individuals of waivers of the prohibition of importation of



                                                28
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 29 of 87




prescription drugs, provided such importation poses no additional risk to public safety and results

in lower costs to American patients,” under Section 804(j)(2). Exec. Order § 2(a).

III.   THE FINAL RULE

       58.     The Final Rule was publicly released on September 24, 2020, and published in the

Federal Register on October 1, 2020. The Final Rule nowhere indicates that the HHS Secretary

consulted with the United States Trade Representative or the Commissioner of U.S. Customs and

Border Protection before promulgating the Rule.24

       59.     In promulgating the Final Rule, FDA largely followed the same flawed approach

set forth in the proposed rule.

       60.     Under the Final Rule, States or Tribes can sponsor SIPs to facilitate the importation

of certain prescription drugs from Canada.25 A SIP Sponsor such as a State or Tribe can designate

the drugs to be included in the SIP. To be imported by a SIP, a drug must be approved by Health

Canada’s HPFB, and supposedly must qualify for sale in the United States under an existing FDA-

approved NDA or ANDA, but for the fact that it bears HPFB-approved labeling when marketed

in Canada. The SIP Sponsor must also designate a foreign seller (a Canadian wholesaler that will

purchase the drugs directly from the drugs’ manufacturers) and an importer (a U.S. pharmacy or

wholesaler that will receive delivery of the drugs from the foreign seller).




24
       PhRMA raised in its comment the Secretary’s need to consult with the Trade
Representative and Customs and Border Protection Commissioner, but Defendants did not
respond to that comment in the preamble to the Final Rule. See PhRMA Comment Letter at 59–
60. In September 2020, PhRMA’s counsel filed a Freedom of Information Act (“FOIA”) request
seeking information relating to this consultation but to date Defendants have provided no such
information.
25
       After SIPs operate for two years, the HHS Secretary could determine that private parties
could be allowed to operate SIPs without state or tribal sponsorship. 21 C.F.R. § 251.1 (“Section
804 Importation Program Sponsor (‘SIP Sponsor’)”).

                                                 29
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 30 of 87




       61.     The Final Rule authorizes FDA to approve, modify, or extend a SIP based on its

review of a SIP proposal. 21 C.F.R. § 251.4. If FDA approves such a SIP proposal, the importer

will be responsible for submitting a “Pre-import Request” identifying, among other things, the

drugs covered by the request and their destination. If FDA approves this request, the foreign seller

can ship the drugs to a Customs port of entry, where they will supposedly be tested for authenticity,

degradation, and other factors. A manufacturer can either conduct this testing itself for free or turn

over to the importer “all information needed to conduct the Statutory Testing, including any testing

protocols, Certificate of Analysis, and samples of analytical reference standards that the

manufacturer has developed,” along with formulation information about the Canadian drug, and

stability-indicating assay, and the FDA-approved drug. If the testing is successful, the importer is

responsible for removing the drugs’ Canadian labeling and replacing it with the labeling approved

by FDA for comparable U.S. drugs.

       62.     The Final Rule does not provide for any public notice or opportunity for interested

persons to submit comments before FDA acts upon a SIP. Nor does the Final Rule provide any

other means for interested persons to intervene or be heard by the agency during SIP proceedings.

Indeed, interested persons will not even have notice that a SIP is pending before the agency, much

less notice of the SIP’s contents or amendments thereto, unless the Sponsor chooses to publicly

release that information. In addition, review of a SIP occurs entirely behind closed doors, meaning

interested parties may not know the status of a SIP review or even whether an application has been

denied or authorized.




                                                 30
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 31 of 87




       A.      THE FINAL RULE POSES ADDITIONAL RISKS TO PUBLIC HEALTH
               AND SAFETY.

               1.      The Final Rule weakens existing regulations that create a closed drug-
                       distribution system to assure manufacturer oversight and keep patients safe.

       63.     Ordinarily, a manufacturer is responsible for drugs distributed pursuant to its

applications, including ensuring that the drugs are safely handled; implementing systems for

identifying adverse effects or drug-related problems; and proposing changes to drug labeling. See

2 James T. O’Reilly & Katherine A. Van Tassel, Food and Drug Admin. §§ 13–15 (4th ed. 2020).

Under the SIP scheme, however, no single entity is responsible for the imported drugs. As a result,

the manufacturer lacks visibility into the supply chain, and the manufacturer’s responsibilities

instead are scattered among SIP Sponsors, foreign sellers, and importers. A scheme in which the

manufacturer lacks full oversight over the drug and no one entity is accountable for any issues

with the drug inevitably adds public health and safety risks.

               2.      The Final Rule increases the risk that patients will receive unapproved,
                       misbranded, and adulterated drugs.

       64.     Unapproved: The SIP scheme permits unapproved drugs to be imported into the

United States. Ordinarily, as part of its approval process, FDA scrutinizes everything about the

drug, including not only the composition of the drug, but also the method of its manufacture, its

packaging, and its labeling. See 21 C.F.R. § 314.50. Drugs imported under SIPs, however, will

differ from drugs approved in the respective applications. For example, imported drugs will have

been shipped, stored, relabeled, and repackaged in ways that the approved drugs are not. Likewise,

the parties responsible for relabeling and repackaging a drug imported under a SIP and the

relabeling and repackaging processes will not be identified in the NDA or ANDA of the

comparable FDA-approved drug. Accordingly, the Agencies admit that “for drugs imported under




                                                31
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 32 of 87




section 804 there will not be ‘an approval of an application’ under section 505(a) of the FD&C

Act [21 U.S.C. § 355].” 85 Fed. Reg. 62,114.

       65.     Misbranded: The SIP scheme also permits misbranded drugs to be imported into

the United States. The Final Rule requires drugs imported under SIPs to bear the labels of FDA-

approved drugs (with certain additions). Such labeling will likely mislead consumers that the

drugs have been approved by FDA (which they have not) and have the assurances associated with

FDA-approved drugs (which they do not). Drugs imported under the Final Rule are therefore

misbranded.

       66.     Adulterated: Drugs imported under a SIP scheme pose a significant risk of

adulteration. A drug is adulterated if it is not manufactured and held in conformance with CGMP,

21 U.S.C. § 351(a)(2)(B), and the SIP scheme increases the risk that the imported drug will not

conform with CGMP. As the HHS Task Force observed, “there is no way to assure that [drugs

imported under Section 804] have been appropriately stored, processed, and packaged.” Task

Force Report at 29. That is because the Final Rule, among other things, shifts relabeling and

repackaging from FDA-inspected facilities that are identified in an application to other facilities

that FDA has not necessarily inspected and refuses to commit to inspect; loosens restrictions on

the drug supply chain by exempting supply chain members from DSCSA requirements; and

increases the number of entities that are in the supply chain and which test drugs.

               3.      The Final Rule places important responsibilities on entities that lack the
                       experience or resources to handle them.

       67.     The Final Rule also threatens public health and safety by imposing significant

responsibilities on entities that lack the expertise and resources to carry out these responsibilities.

       68.     SIP Sponsors:        The Final Rule assigns SIP Sponsors responsibility for

administering SIPs. But States and Tribes lack the know-how to ensure that the drug supply chain


                                                  32
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 33 of 87




participants are compliant with CGMP and good distribution practices. They generally do not

have the systems in place to inspect drug supply chain participants. Under current law, they play

no role in implementing the DSCSA. These entities also lack expertise with pharmacovigilance,

which requires significant expertise and operational capacity.26 And they do not inspect drugs at

border ports of entry. Insofar as States and Tribes currently exercise any of the regulatory

responsibilities committed to them under the Final Rule, they do so predominantly through boards

of pharmacy that are neither empowered nor equipped to take on importation (especially the

importation of drugs for resale to out-of-state buyers). See National Association of Boards of

Pharmacy, Comment Letter on NPRM at 3–4, Docket No. FDA-2019-N-5711 (Mar. 5, 2020).27

Moreover, States and Tribes will often lack jurisdiction to take action against non-compliant

foreign sellers and out-of-state (or off-reservation) entities. PSM Comment Letter at 3, Docket

No. FDA-2019-N-5711 (Mar. 5, 2020).




26
        For example, adverse event reporting, which is merely one aspect of pharmacovigilance,
alone requires a number of complex steps in which entities take in adverse event information and
make assessments that require medical and scientific expertise as to whether the event is serious
and unexpected and was, in fact, medically caused by the drug—a determination about causation
that requires the input of medical professionals.
27
        Available at https://www.regulations.gov/document?D=FDA-2019-N-5711-1082. Indeed,
States that have attempted to facilitate their residents’ personal importation of drugs from Canadian
“pharmacies” and other sources have found that they have no practical ability to ensure that
genuine drugs are being correctly dispensed and shipped. See, e.g., FDA Staff, Letter to Gov. Tim
Pawlenty at 1 (Feb. 23, 2004), available at http://www.safemedicines.org/wp-
content/uploads/2019/03/Letter-to-Honorable-Tim-Pawlenty_-February-23-2004-1.pdf (noting
that Canadian online pharmacies “were observed engaging in dangerous practices on a single
voluntary, pre-announced ‘visit’ by Minnesota State officials who have no regulatory authority
over the foreign businesses” that were fulfilling online drug orders); see also William G. Holland,
Auditor Gen., State of Ill., Management Audit of the Flu Vaccine and the I-SaveRx Program at i,
xiii (Sept. 2006), available at http://www.safemedicines.org/wp-content/uploads/2015/08/Illinois-
Auditor-General.pdf (state contracted with Canadian pharmacy benefits manager to facilitate
consumers’ purchase of foreign drugs but did not know whether prescriptions were being fulfilled
by approved pharmacies).

                                                 33
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 34 of 87




       69.     Foreign Sellers and Importers: Likewise, the Final Rule vests foreign sellers and

importers with new responsibilities that greatly exceed those of typical state-licensed wholesale

distributors or pharmacies. These include carrying out pharmacovigilance responsibilities, tracing

imported products throughout the supply chain to ensure CGMP compliance, and relabeling or

repackaging drugs. Assigning such tasks to foreign sellers and importers, which lack the expertise

and operational capacity to carry them out—and, with respect to foreign sellers, may not be subject

to U.S. federal and state or tribal authorities’ jurisdiction—will increase safety risks and require

substantial investments, the recoupment of which would reduce or offset any purported cost

savings from importation.

               4.      The Final Rule undermines the DSCSA’s safeguards for the drug-supply
                       chain.

       70.     Despite citing the DSCSA, see, e.g., 85 Fed. Reg. at 62,106, the Final Rule

undermines the very protections that the DSCSA provides, by opening the closed U.S. drug-

distribution system to drugs not subjected to rigorous supply-chain security requirements. The

minimal supply chain security measures adopted as part of the Final Rule are no substitute for the

rigorous protections of the DSCSA. For example:

      Although the Final Rule requires a foreign seller to place a Section 804 serial identifier
       (“SSI”) on each drug imported through a SIP, the SSI does not include a unique serial
       number assigned by (and traceable back to) the manufacturer, nor does the Final Rule
       impose other standard technical requirements for an SSI that would help prevent
       counterfeiting. See 21 C.F.R. § 251.14(c)(4)(ii).

      Under the Final Rule, no product identifier is affixed to the drug product during the
       transaction between the manufacturer and the foreign seller and the transaction between
       the foreign seller and the importer; a product identifier is added only after the drug product
       has already been through two transactions, one of which involves importation into the
       United States. 21 C.F.R. § 251.14(d)(3)(i).

      Products imported under the SIP scheme will not include the transaction history,
       transaction information, or a transaction statement for prescription drugs required by the
       DSCSA, which increases the risk that unscrupulous actors will smuggle counterfeit or other
       illegitimate drugs into the United States and may make entities or individuals downstream

                                                34
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 35 of 87




       from the importer question whether the drugs they receive are genuine. 21 C.F.R.
       § 251.14(d)(7)(i).

      Differences between the requirements under Canadian and U.S. law for detecting and
       handling suspect and illegitimate products mean that foreign sellers will not be equipped
       to address suspect and/or illegitimate foreign product. Compare 21 U.S.C. § 360eee-
       1(c)(4)(D) (DSCSA), with 85 Fed. Reg. at 62,102 (Final Rule).

       71.     Moreover, the Final Rule’s drug-tracing provisions will lead to administrative and

operational problems that undermine public health and safety. For instance, a wholesale distributor

or pharmacist that is also an importer under the Final Rule must affix or imprint product identifiers

to drugs imported under Section 804, which they need not do for DSCSA-compliant drugs that

already include the product identifier. An importer must also piece together the transaction

documentation for a drug imported under the SIP scheme by reconciling information received from

the foreign seller (regarding the foreign seller’s transfer of product to the importer) with records

received from the manufacturer (regarding the manufacturer’s transfer of the product’s ownership

to the foreign seller for the Canadian market). This step—which seemingly could be accomplished

only manually and with difficulty—is unnecessary under the DSCSA, which requires transaction

information to be exchanged at each step of the supply chain through an electronic, interoperable

system. Such gaps may conceal lapses in supply chain security that would render a product “unfit

for distribution.” See FDA, Draft Guidance: Definitions of Suspect Product and Illegitimate

Product for Verification Obligations Under the Drug Supply Chain Security Act (Mar. 2018).

               5.      The SIP scheme introduces risks of consumer confusion and increased
                       medication errors.

       72.     Section 804-imported drugs will be labeled with FDA-approved labeling, including

the proprietary name of the FDA-approved drug, the name of the imported drug’s manufacturer,

the name of the imported drug’s importer, and a statement that the imported drug was distributed

under a SIP. FDA acknowledges that product labeling could lead to confusion between products


                                                 35
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 36 of 87




with the same name. 84 Fed. Reg. at 70,819. Consumers will not understand the distinction

between Section 804-imported drugs and FDA-approved drugs. If a patient experiences an adverse

event, a patient, caregiver, or healthcare professional may not know which entity to contact, which

increases the risk of delays or gaps in adverse event reporting.

       B.      THE   FINAL   RULE    COMPROMISES    MANUFACTURERS’
               INTELLECTUAL PROPERTY AND SPEECH RIGHTS.

       73.     The Final Rule also requires manufacturers to facilitate importation by taking a

variety of steps that would harm the manufacturers.

       74.     A drug’s manufacturer is required to facilitate importation by assisting importers

with the testing required by Section 804, and faces the Hobson’s choice of either conducting the

testing itself for free or turning over all information necessary to authenticate the drug and to

confirm that its labeling complies with all labeling requirements under the FDCA, “including any

testing protocols Certificate of Analysis, and samples of analytical reference standards that the

manufacturer has developed” and “formulation information about the HPFB-approved drug, a

stability-indicating assay, and the FDA-approved drug to facilitate authentication.” 21 C.F.R.

§ 251.16(b); see also 21 U.S.C. § 384(e)(2)(A) (describing the information the manufacturer

would be required to provide to facilitate testing conducted by the importer); 85 Fed. Reg. at

62,119 (rejecting the suggestion that manufacturers should be able to recoup testing costs from

importers, on the grounds that Section 804 requires manufacturers to provide their labeling for use

by importers at no cost and that “[i]f manufacturers were permitted to charge it would directly

undermine section 804’s cost-reducing goal”).

       75.     If a manufacturer does not agree to conduct the testing itself, the information it must

turn over includes highly confidential trade secrets and confidential commercial information

(“CCI”). 21 C.F.R. § 251.16(g). If the manufacturer does not provide such information within 30


                                                 36
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 37 of 87




days of a request for it by an importer, any person who is a manufacturer, such as a corporate

officer, faces potential criminal liability. 85 Fed. Reg. at 62,103; see 21 U.S.C. § 333(b)(6)

(“[A]ny person who is a manufacturer or importer of a prescription drug under section [804](b)

. . . and knowingly fails to comply with a requirement of section [804](e) . . . that is applicable to

such manufacturer or importer, respectively, shall be imprisoned for not more than 10 years or

fined not more than $250,000, or both.”).

        76.     In addition, a manufacturer must provide the importer executed batch records,

including the certificates of analysis, for recently manufactured, commercial-scale batches of the

HFPB-approved drug. See 21 C.F.R. §§ 251.5(e)(2). Manufacturers routinely protect batch

records as highly confidential, because they contain proprietary information regarding the

production and control of each batch. See 21 C.F.R. § 211.188. Certificates of analysis contain

commercially valuable information typically kept in strict confidence, including product

specifications, analytical methods for each component of the formulation, and actual results

obtained from testing performed.

        77.     Moreover—and despite the absence of any provision in Section 804 authorizing

such a requirement—the manufacturer is required either to attest to the importer (or to FDA, if the

manufacturer conducts testing itself), that the drug sold to the foreign seller met the conditions in

the NDA or ANDA approved by FDA for the drug’s U.S. counterpart, but for the fact that the drug

bore HPFB-approved Canadian labeling, or to explain with specificity why it could not make this

attestation. The attestation, which itself is a trade secret and CCI that is disclosed through the Final

Rule’s importation scheme, includes:

       “[A]ny process-related or other requirements for which compliance cannot be established
        through laboratory testing,” 21 C.F.R. § 251.5(c)(4)(xii);




                                                  37
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 38 of 87




      “Confirmation that the HPFB-approved drug conforms to the specifications in the FDA-
       approved drug’s NDA or ANDA regarding the quality of the drug substance(s), drug
       product, intermediates, raw materials, reagents, components, in-process materials,
       container closure systems, and other materials used in the production of the drug,” 21
       C.F.R. § 251.5(c)(4)(xii)(B);

      “Confirmation that the HPFB-approved drug was manufactured in accordance with the
       specifications described in the FDA-approved drug’s NDA or ANDA, including with
       regard to the facilities and manufacturing lines that are used, and in compliance with
       [CGMP] requirements set forth in [the FDCA and implementing regulations],” 21 C.F.R.
       § 251.5(c)(4)(xii)(C);

      “[The] [o]riginal date of manufacture or the date used to calculate the labeled expiration
       date based on the HPFB-approved or scientifically validated expiration period, the
       expiration period set forth in the FDA-approved drug’s NDA or ANDA, and any other
       information needed to label the drug within the expiration dating period determined by
       stability studies in the FDA-approved drug’s NDA or ANDA,” 21 C.F.R. §
       251.5(c)(4)(xii)(D);

      “[I]nformation needed to confirm that the labeling of the prescription drug complies with
       labeling requirements under the [FDCA],” 21 C.F.R. § 251.5(c)(4)(xii)(E); and

      “[A] copy of all transaction documents that were provided from the manufacturer to the
       Foreign Seller,” 21 C.F.R. § 251.14(b).”

       78.     The Final Rule does not expressly address what happens if the manufacturer

believes it cannot make the attestation described in this section and explains so with specificity to

FDA, but FDA disagrees with the manufacturer. 21 C.F.R. § 251.5(d). The FDCA does, however,

criminalize “any . . . violation of regulations” under Section 804, and make such violations subject

to a prison sentence of up to one or three years (depending on, among other things, whether the

violation was “commit[ted] with the intent to defraud or mislead”). 21 U.S.C. §§ 331(aa), 333(a).

       79.     Section 804 requires a manufacturer to “provide an importer written authorization

for the importer to use, at no cost, the approved labeling for the prescription drug.” 21 U.S.C.

§ 384(h). The Final Rule interprets that requirement to mean that imported drugs must bear the

same labeling as comparable FDA-approved drugs, except that the imported drug’s label must also

display a National Drug Code, unique serial number, the importer’s name and place of business,


                                                 38
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 39 of 87




and the statement that “[This drug was/These drugs were] imported from Canada without the

authorization of [Name of Applicant] under the [Name of SIP Sponsor] Section 804 Importation

Program.” 21 C.F.R. § 251.13(b)(4)(iv). If the SIP maintains a website, the statement could also

include the website address. 21 C.F.R. § 251.13(b)(4)(iv). Drugs must also include the Importer’s

name and telephone number as contact information for adverse event reporting. 21 C.F.R.

§ 251.13(b)(4)(vi). The labeling for drugs sold under NDAs typically includes trademarked

information, such as drugs’ brand names and logos. If the manufacturer does not authorize the

importer to use its labeling within 30 days of a request, the Final Rule deems the manufacturer to

have consented to the use of the labeling. 21 C.F.R. § 251.13(a). By requiring the imported product

to bear the approved drug’s labeling with limited, specified exceptions, the Final Rule directs

importers to use manufacturers’ trademarks on imported drugs, regardless of the manufacturer’s

consent to such use.

       80.     The Final Rule contains a non-severability provision providing that “[t]he

provisions of this part are not separate and are not severable from one another. If any provision is

stayed or determined to be invalid or unenforceable, the remaining provisions shall not continue

in effect.” 21 C.F.R. § 251.20.

IV.    THE CERTIFICATION

       81.     In a letter dated September 23, 2020, then-Secretary Azar wrote to congressional

leaders to certify “that implementation of section 804(b)-(h) through the final rule Importation of

Prescription Drugs . . . poses no additional risk to the public’s health and safety and will result in

a significant reduction in the cost of covered products to the American consumer.” The Secretary

emphasized that this Certification was “limited to implementation of section 804(b)-(h) through

the final rule and does not authorize any other method of implementing section 804.”



                                                 39
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 40 of 87




       82.     Both that letter and the Final Rule are devoid of information about the actual effects

of implementing Section 804(b)–(h) on public health and safety or costs to American consumers.

Instead, the Final Rule asserts that the Certification is proper because, in the future, “it will be the

Secretary, acting through FDA, who will find that a particular SIP proposal meets the certification

requirements based on the information received as part of the proposal.” 85 Fed. Reg. at 62,112.

In other words, the Certification defers HHS’s consideration of the effects of importation on public

health and safety and costs of covered products to American consumers until FDA reviews specific

SIP applications. And FDA has stated that “it is the responsibility of the SIP sponsor to ensure

cost savings.” FDA, Final Regulatory Impact Analysis, Importation of Prescription Drugs, Docket

No. FDA-2019-N-5711, at 12–13 (2020).28

       83.     As with the NPRM, the Final Rule acknowledges that the Agencies are “unable to

estimate the cost savings from this final rule, because we lack information about the likely size

and scope of SIPs, the specific eligible prescription drugs that may be imported, the degree to

which these imported drugs will be less expensive than non-imported drugs available in the United

States, and which eligible prescription drugs are produced by U.S.-based drug manufacturers.” 85

Fed. Reg. at 62,123. Underscoring the absence of any analysis of the potential savings (if any) to

American consumers from the Certification, the Agencies provided another blank cost/benefit

analysis table in the Final Rule:




28
       Available at https://www.fda.gov/media/142408/download.

                                                  40
Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 41 of 87




                              41
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 42 of 87




       84.     In implementing the Certification, the Final Rule also casts an impermissibly broad

net in defining what kinds of savings could be used to demonstrate that the SIP supposedly satisfies

the statutory criteria for certification. Section 804(l)(1) requires the Secretary to certify that

implementation of Section 804 “will,” among other things, “result in a significant reduction in the

cost of covered products to the American consumer.” Rather than focusing exclusively on savings

in the cost of prescription drugs to American consumers, the Final Rule leaves open the possibility

that FDA would approve a SIP application based on a showing of savings to other parties if the

sponsor “submit[ted] information about whether cost-sharing expenses are reduced for the

participants, or whether the program will result in cost savings that are passed on to consumers in

other ways, such as increasing the number of people covered by a State program, or increasing the

availability of drugs covered by the program.” 85 Fed. Reg. at 62,101; see also 21 C.F.R.

§ 251.3(d)(11)(v), (e)(9).

       85.     HHS has also claimed in the Final Rule that a certification need not “cover all of

section 804,” but instead that HHS may issue separate certifications for each of “two importation

pathways: (1) commercial importation of drugs from Canada under subsections (b)-(h), and (2)

personal importation under subsection (j).” 85 Fed. Reg. at 62,112.

       86.     Nothing in the statute authorizes this bifurcation, which is contrary to the position

the Agencies have taken in prior cases.          The statute requires the Secretary to certify that

implementation “of this section”—not of separate pathways or subsections—meets the

certification criteria. 21 U.S.C. § 384(l)(1).

V.     THE STATE SIPs

       87.     Multiple States have answered Defendants’ call. Six States have enacted laws

directing state authorities to arrange for importation of Canadian drugs and have submitted some

form of SIP proposal to Defendants. At least two States—Florida and New Mexico—have

                                                   42
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 43 of 87




submitted final SIP proposals which are awaiting Defendants’ approval. And, on information and

belief, at least one State, Florida, has been informed that it should expect its proposal to be

approved. Because all information about SIP applications has come from voluntary disclosures

by applicant States, it is unclear whether other SIP applications are pending before FDA or if FDA

has authorized any SIP applications.

       A.      THE FLORIDA SIP

       88.     In 2019, Florida Governor Ron DeSantis signed into law an act establishing the

Canadian Prescription Drug Importation Program within Florida’s Agency for Health Care

Administration (“AHCA”), with the stated goal of importing Canadian prescription drugs “which

have the highest potential for cost savings to the state.” See 2019 Fla. Sess. Law Serv. 2019-99

(C.S.H.B. 19) (West), codified at Fla. Stat. § 381.02035. The Act requires AHCA to contract with

a vendor that would be responsible for, among other things, “develop[ing] a Wholesale

Prescription Drug Importation List identifying the prescription drugs that have the highest

potential for cost savings to the state,” identifying Canadian suppliers, and contracting with those

suppliers to import drugs under the program. Fla. Stat. § 381.02035(3). The Act also contemplates

that a variety of state-affiliated pharmacies or wholesalers could import drugs from Canadian

suppliers under the program. Id. § 381.02035(7). The Act required AHCA to submit a request for

approval of the program by July 1, 2020, and to begin operating the program within six months of

receiving that approval. Id. § 381.02035(9).

       89.     On August 20, 2019, Florida submitted a concept paper to HHS “to demonstrate

the ability of a state to safely and effectively import prescription drugs into the U.S.” and to provide




                                                  43
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 44 of 87




information on the State’s proposed commercial prescription drug importation program design.29

As anticipated by the Florida statute, the concept paper proposed that the program that would be

administered on a day-to-day level by a third-party vendor. Concept Paper at 3. Florida would

seek federal approval for its program based not on savings to consumers, but based on savings to

the State itself—for example, in its role as sponsor of a Medicaid plan, or as purchaser of drugs

for prison inmates. Id. at 16. The concept paper provided a sample list of the sort of drugs that

might be imported under its SIP. Id. at 14.

       90.     On November 23, 2020, the State of Florida submitted its SIP proposal to FDA.30

       91.     The Florida proposal followed the basic structure suggested by the State’s earlier

concept paper. Under the Florida proposal, two state agencies—AHCA and the Department of

Business and Professional Regulation (“DBPR”)—will co-sponsor a SIP to facilitate the

importation of prescription drugs for individuals who receive services from the State itself, such

as Medicaid beneficiaries, county health department patients, state prison inmates, and state

mental-hospital and disability-treatment-facility patients. Florida Proposal 3. “Because of the

intricacies involved in operating an importation program, the State will enter into contractual

relationships with entities to meet all requirements of the program.” Id. at 3. The Department of

Health Central Pharmacy will be the State’s designated importer.




29
       Florida’s Canadian Prescription Drug Importation Paper (Aug. 20, 2019), https://
www.safemedicines.org/wp-content/uploads/2019/08/Florida_Canadian_Prescription_Drug_
Importation_Concept_Paper.pdf.
30
        Gov. Ron DeSantis, Governor DeSantis Announces Florida’s Submittal of Drug
Importation Proposal to Federal Government (Nov. 23, 2020),
https://www.flgov.com/2020/11/23/governor-ron-desantis-announces-floridas-submittal-of-drug-
importation-proposal-to-federal-government/.


                                               44
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 45 of 87




       92.     The State has contracted with a third-party, private logistics firm—Life Science

Logistics, LLC (“LSL”)—to “perform[] many duties on behalf of the importer and State.” Id. at

35. Under the terms of its contract, LSL will receive up to approximately $38 million from the

State over the next two years to purchase and import drugs from Canada.31 On information and

belief, LSL hired Barry Fishman, former chief executive officer of TEVA Canada, as its managing

director for Canada.

       93.     Florida has also identified a foreign seller for its SIP. Although the proposal did

not initially identify a foreign seller, LSL CEO Richard Beeny disclosed at the May 21, 2021, press

conference that “we’ve identified that foreign seller” as “part of the recent submittal back to FDA.”

LSL officials report that they are working with Methapharm Specialty Pharmaceuticals

(“Methapharm”), which will act as the SIP’s foreign seller. Methapharm is registered with FDA

as a “SIP Foreign Seller” through the end of 2021. See FDA, Drug Establishments Current

Registration Site, https://www.accessdata.fda.gov/scripts/cder/drls/default.cfm (June 30, 2021)

(search: “Methapharm”).

       94.     Florida’s SIP focuses initially on approximately 100 drugs used to treat chronic

conditions, such as asthma and chronic obstructive pulmonary disease, diabetes, Hepatitis C,

HIV/AIDS, and psychiatric disorders, but will be subsequently expanded. Id. 3, 8–14. Of the

drugs Florida initially plans to import, most are manufactured under NDAs or ANDAs held

directly or indirectly by Abbvie, AstraZeneca Pharmaceuticals LP, Boehringer Ingelheim

Pharmaceuticals, Inc., Bristol-Myers Squibb, Eli Lilly and Company, Gilead Sciences, Inc.,

GlaxoSmithKline, Johnson & Johnson, Merck & Co., Inc., Otsuka America Pharmaceutical, Inc.



31
       A copy of the contract is available at https://khn.org/wp-
content/uploads/sites/2/2021/01/MED214_CPDIP_New-Contract_12.29.2020_Redacted.pdf.

                                                 45
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 46 of 87




(OAPI), Sunovion Pharmaceuticals Inc., and Teva US Specialty Medicines. All these companies

are members of PhRMA, and AstraZeneca Pharmaceuticals LP, GlaxoSmithKline, and Johnson &

Johnson are also members of CAHC.

       95.      On May 28, 2021, the same day that the government filed its motion to dismiss,

Governor DeSantis issued a press release calling on HHS to approve the State’s SIP proposal.32

The press release stated that Florida is “ready to launch” and “ready to move forward” with the

SIP, and that “[w]ithin 90 days of approval, [the State] will be able to physically import

prescription drugs and ensure that customs inspections are complete and that proper testing has

taken place.”

       96.      On the same day, Governor DeSantis held a press conference at a warehouse in

Lakeland, Florida, newly constructed by LSL to store drugs imported under the SIP. Although the

warehouse was empty, Governor DeSantis reiterated that Florida stood ready to begin importing

drugs within 90 days of approval of the Florida proposal, and told reporters that if they came back

within 90 days, reporters “[wi]ll start to see the shelves stocked with the prescription medications.”

       97.      At the May 28 press conference, Governor DeSantis stated that Florida’s SIP

proposal “ha[d] been under review now for six months” and that the State “was told that if it wasn’t

denied last week” (i.e., by late May), “we could assume it was going to be approved.” Later in the

press conference, Governor DeSantis reiterated that the State had been told its SIP application

would be approved: “[F]rom the Biden Administration, yeah. And look, we, we were told ‘still

under review,’ if it’s not nixed by last week, then they said we were going to be okay.”




32
       Gov. Ron DeSantis, Press Release, Governor Ron DeSantis Calls on Biden
Administration to Approve Florida’s Canadian Prescription Drug Importation Program (May 28,
2021), https://www.flgov.com/2021/05/28/governor-ron-desantis-calls-on-biden-administration-
to-approve-floridas-canadian-prescription-drug-importation-program/.

                                                 46
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 47 of 87




       98.     In keeping with Florida’s apparent belief that SIP approval was imminent, as well

as its obligation under Florida law to implement the SIP promptly after approval, the Florida

Legislature has allocated substantial funding to the SIP. On June 2, 2021, Governor DeSantis

signed into law Florida’s 2021–22 appropriations bill, which specifically appropriated $15 million

to implement the Florida proposal. Fla. Laws ch. 2021-36, Specific Appropriation 189. Numerous

provisions of the appropriations bill authorize state agencies to expend funds from other sources

to purchase Canadian prescription drugs from the State’s importer and to fund programs under the

SIP. See id. Specific Appropriations 210–11, 332, 478, 699–701.

       B.      THE NEW MEXICO SIP

       99.     In March 2020, the State of New Mexico enacted legislation requiring the State’s

Department of Health to design a “wholesale prescription drug importation program” to allow for

the importation of prescription drugs from Canada. Wholesale Prescription Drug Importation Act,

2020 N.M. Laws ch. 45, codified at N.M. Stat. § 26-4-1 et seq. The New Mexico Act requires the

program design to, among other things, “contract with one or more state drug wholesalers to seek

federal certification and approval” to import Canadian drugs. N.M. Stat. § 26-4-4. The Act gave

the State until December 15, 2020, to submit a formal request for HHS to approve its proposed

program, id. § 26-4-6, and required the State to begin implementing and operating the program

within six months of receiving that approval, id. § 26-4-7.

       100.    On or before December 15, 2020, New Mexico submitted its SIP application to

FDA.

       101.    The vast majority of the drugs New Mexico seeks to import are manufactured under

NDAs or ANDAs held directly or indirectly by Abbvie, AstraZeneca Pharmaceuticals LP, Bayer

Corporation, Biogen, Boehringer Ingelheim Pharmaceuticals, Inc., Bristol-Myers Squibb, Gilead

Sciences, Inc., GlaxoSmithKline, Johnson & Johnson, Merck & Co., Inc., Novartis

                                                47
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 48 of 87




Pharmaceuticals, Novo Nordisk, Inc., Pfizer Inc., Sunovion Pharmaceuticals Inc., and Teva US

Specialty Medicines.       All these companies are PhRMA members, and AstraZeneca

Pharmaceuticals LP, GlaxoSmithKline, and Johnson & Johnson are also members of CAHC.

       C.      OTHER STATES’ SIP PLANS

       102.    Even before Defendants issued the Final Rule, at least four other States—Colorado,

Maine, New Hampshire, and Vermont—enacted legislation providing for the importation of

Canadian drugs. See Colo. Rev. Stat. Ann. § 25.5-2.5-201 et seq.; Me. Rev. Stat. tit. 5, §§ 2041–-

2044; N.H. Rev. Stat. Ann. § 126-CC: 2; N.M. Stat. Ann. § 26-4-4; 18 Vt. Stat. Ann. § 4651(a).

The Colorado, Maine, and Vermont legislation requires each State to begin operating its SIP within

six months of receiving federal approval. Colo. Rev. Stat. § 25.5-2.5-205(1), Me. Rev. Stat. title

5, § 2042(2)–(3), 18 Vt. Stat. § 4653.

       103.    At least three of these States have released draft importation proposals for review

and comment by HHS or the general public. See Colo. Dep’t of Health Care Pol’y & Financing,

Colorado’s Drug Importation Program-Draft Application, attached to Comment Letter on NPRM

at pp. 15, Docket No. FDA-2019-N-5711 (Mar. 10, 2020);33 Maine Dep’t of Health & Human

Servs., Application to Operate a Section 804 Prescription Drug Importation Program (submitted

May 1, 2020);34 Vermont’s Canadian Wholesale Importation Program for Prescription Drugs

(submitted July 1, 2020).35

       104.    Colorado’s draft importation proposal seeks to import 168 drugs, the vast majority

of which are manufactured under NDAs or ANDAs held directly or indirectly by Abbvie, Amgen


33
       Available at https://www.regulations.gov/document?D=FDA-2019-N-5711-1238.
34
      Available  at   https://www1.maine.gov/dhhs/sites/maine.gov.dhhs/files/inline-files/
Maine%20Section%20804%20Importation%20Program%20Application_0.pdf.
35
      Available at http://www.safemedicines.org/wp-content/uploads/2019/12/vt-submittal-to-
omb-12-3-2019.pdf.

                                               48
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 49 of 87




Inc., AstraZeneca Pharmaceuticals LP, Bayer Corporation, Biogen, BioMarin Pharmaceutical Inc.,

Boehringer Ingelheim Pharmaceuticals, Inc., Bristol-Myers Squibb, Eisai Inc., Eli Lilly and

Company, Genentech, Gilead Sciences, Inc., GlaxoSmithKline, Incyte Corporation, Johnson &

Johnson, Lundbeck LLC, Merck & Co., Inc., Novartis Pharmaceuticals Corporation, Novo

Nordisk Inc., Otsuka America Pharmaceutical, Inc. (OAPI), Pfizer Inc., Sanofi, Sunovion

Pharmaceuticals Inc., Takeda Pharmaceuticals USA, Inc., Teva US Specialty Medicines, and

UCB. All of these companies are members of PhRMA, and AstraZeneca Pharmaceuticals LP,

BioMarin Pharmaceutical Inc., GlaxoSmithKline, and Johnson & Johnson are also members of

CAHC.

       105.   Colorado released its Invitation to Negotiate in January 25, 2021, seeking two or

more vendors to manage the oversight of its importation program. Colo. Dep’t of Health Care

Pol’y & Fin., HCPF Invitation to Negotiate Solicitation #RFP UHAA 2021000117.36 Bids were

due April 26, 2021. Colorado plans to award contracts in July 2021 and to submit a final

application to FDA in early 2022. Colo. Dep’t of Health Care Pol’y & Fin., Drug Importation

Program Update (Oct. 15, 2020) at 6.37

       106.   Because FDA does not make SIPs public, it is unclear how many SIPs are currently

pending before the agency. The government has stated that “FDA has received two publicly

announced SIP Proposals, from the states of Florida and New Mexico.” Memorandum in Support

of Defendants’ Motion to Dismiss, No. 1:20-cv-3402, ECF No. 26-1 (May 28, 2021), at 13

(emphasis added). Plaintiffs have no means of determining whether there are additional SIPs


36
        Available at
https://hcpf.colorado.gov/sites/hcpf/files/Drug%20Importation%20ITN%XXX-XX-XXXX.pdf.
37
        Available at
https://hcpf.colorado.gov/sites/hcpf/files/Colorado%20Drug%20Importation%20Program%20Up
date%2010-15-2020.pdf.

                                             49
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 50 of 87




pending before the agency that have not been publicly announced, or the number, contents, or

current status of any such SIPs. Due to the lack of public notice and process, Plaintiffs have been

denied the ability to submit comments to the agency regarding any such SIPs. As to the two SIPs

that have been publicly disclosed, FDA’s attorneys have represented that “no SIPs have been

authorized.” Id. at 9. Yet the FDA does not refute that the SIPs could be granted any day.

      INJURIES RESULTING FROM THE CERTIFICATION AND FINAL RULE

       107.    The Certification and Final Rule are inflicting, and are substantially likely to inflict,

serious harms on Plaintiffs’ members.

I.     INJURIES TO ALL PLAINTIFFS’ MEMBERS

       108.    Upon information and belief, federal officials have informed at least one SIP

applicant, the State of Florida, that authorization of its application was certain and imminent as

of May 2021, so the harms to Plaintiffs and their members enumerated herein are likewise

certain and imminent.

       109.    Plaintiffs and their members have interests and responsibilities affecting many

facets of ensuring the provision of safe and affordable medications to patients, including

manufacturing, distributing, and dispensing drugs; lowering the cost of drugs; and protecting

patients from counterfeit and substandard medicines. Plaintiffs and their members, comprised of

NDA holders and organizations representing drug manufacturers, wholesale distributors,

pharmacies and pharmacists, patients, and law enforcement, have been harmed by the process by

which Defendants promulgated the Certification and Final Rule.

       110.    The HHS Secretary issued the Certification without providing interested parties

advanced notice and an opportunity to comment on the proposed Certification, let alone on any

data or analyses on which the Secretary proposed to rely. Plaintiffs and their members were

thereby deprived of a meaningful opportunity to comment on the Certification before Defendants

                                                  50
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 51 of 87




promulgated the Final Rule. Instead, HHS’s tautological approach to the Certification

effectively deprived Plaintiffs of any opportunity to comment on why the Section 804(l)(1)

prerequisites to certification had not been satisfied, because HHS’s approach deferred

consideration of cost and patient safety to a SIP-review process in which—as noted below—

Plaintiffs have no ability to participate. Had HHS delayed issuance of a final certification until

after it had issued and received public comments on a proposed certification supported by actual

cost and safety information, the agency likely would not have issued the Certification at all.

       111.    FDA issued the Final Rule before the Secretary made a valid certification that

implementation of Section 804 would reduce costs to the American consumer without increasing

risks to patient health and safety. Had FDA delayed issuance of the Final Rule until such time as

the Secretary made a valid certification supported by actual data, it likely would not have issued

the rule at all, or at a minimum would have issued a narrower rule that does not pose the same

threats to Plaintiffs’ and their members’ interests.

       112.    The Final Rule also harms Plaintiffs and their members by denying them a right to

participate in SIP proceedings, even though the SIPs will impose burdensome obligations upon

them. Plaintiffs and their members, including those enumerated herein, would comment on SIP

proposals and/or intervene in proceedings regarding those proposals if afforded the opportunity.

Indeed, where SIP Sponsors have made SIP proposals public, Plaintiffs have submitted Citizen

Petitions detailing the serious flaws with those proposals. However, Citizen Petitions are not a

substitute for the APA right to notice and an opportunity to comment. Plaintiffs and their

members have no means of obtaining information in a timely fashion or submitting timely and

informed Citizen Petitions where SIP Sponsors do not choose to make their proposals and

amendments thereto publicly available. Further, FDA need not act on Citizen Petitions within a



                                                 51
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 52 of 87




given timeframe, and often takes years to respond. See 21 C.F.R. § 10.30(e)(2)(iv). And

because Citizen Petitions are separate agency proceedings, there is no procedural guarantee that

FDA will consider or act upon a Citizen Petition before authorizing a SIP; FDA could instead

authorize a SIP and then simply deny a related Citizen Petition as moot. See id.

§ 10.30(e)(2)(iii).

II.     INJURIES TO PHRMA MEMBERS

        113.    Both the Certification and the Final Rule threaten patient safety. The Certification

opens the closed U.S. distribution system by providing for commercial importation under a scheme

that will pose additional risk to the public’s health and safety and will not result in significant cost

reductions. Likewise, the scheme described in the Final Rule undermines important regulatory

protections provided by manufacturer oversight that keep consumers safe; exposes patients to the

risks associated with unapproved, misbranded, and adulterated drugs; imposes responsibilities on

the States and other SIP entities when they do not have the capacity to ensure that Section 804-

imported drugs would be safe; undermines the protections established under the DSCSA; and

introduces risks of consumer confusion and increased medication errors. By dispensing with many

of the critical safeguards that are designed to ensure the safety of imported drugs, the Final Rule

significantly increases the risk that patients will be injured.

        114.    Any harms to patients will, in turn, harm manufacturers, whose names and labeling

information are required to be included on the product, regardless of whether a manufacturer

authorizes the importation. Under the Final Rule, manufacturers face a heightened risk that drugs

that bear their trademarks but which are counterfeit, of substandard quality, or otherwise

adulterated will be imported into the United States. The importation of such drugs will reduce

manufacturers’ goodwill in their drugs and force them to defend themselves in products-liability

litigation brought by individuals injured by counterfeit or adulterated drugs. To address increased

                                                  52
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 53 of 87




adverse events and medication errors associated with Section 804-imported products,

manufacturers will need to make substantial investments in pharmacovigilance. Manufacturers

will also need to invest significantly in consumer education to address confusion about Section

804-imported products and to drug supply chain members, such as pharmacies, which are

unaccustomed with handling both DSCSA-compliant and DSCSA-exempt products.                   These

investments are in addition to the substantial investments the industry has already made and will

continue to make to increase supply chain security, including developing and adopting new

technologies, equipment systems, and processes to ensure compliance with its statutory obligations

and facilitate the interoperable exchange of information across supply chain entities.

       115.    Moreover, the Final Rule intrudes on (and may be an uncompensated taking of)

various intellectual property rights PhRMA members have in their drugs, drug-development and

testing systems, and trademarks.

       a.      Trade secrets: The Final Rule purports to require “manufacturers”—which the

               Final Rule defines to include not only entities that hold FDA-approved NDAs or

               ANDAs, but also third parties that produce drugs on a contract basis (“contract

               manufacturers”) and Drug Master File (“DMF”) holders—either to conduct the

               required testing of imported drugs at the border (which will impose costs on these

               entities), or to turn over to importers all information necessary to authenticate the

               drugs and their labeling (specifically including any testing protocols developed by

               those entities, which contain highly sensitive trade secret information). See 21

               C.F.R. § 251.16(b). As a result, the Final Rule will diminish or eliminate the value

               of these trade secrets not only in the short term, but also in the long term and

               potentially with broad impact.



                                                53
 Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 54 of 87




b.    Trademarks: Section 804 and the Final Rule purport to require the manufacturer

      of a drug proposed to be imported under a SIP to turn over the drug’s labeling for

      use at no cost by the importer, or FDA will deem the manufacturer to have

      authorized the use of its labeling. See 21 C.F.R. § 251.13(a). Drug labeling and

      packaging typically include trademarks, including drug brand names and logos, so

      these provisions would thus require manufacturers to cede rights in (and would

      dilute the value of) these properties.

c.    Patents and Exclusivity: The FDCA and FDA’s implementing regulation provides

      a manufacturer of a new brand-name drug with “exclusivity,” a period in which

      those drugs are protected from certain competition. E.g., 21 U.S.C. § 355(b)(2); 21

      C.F.R. § 314.108. Importation would interfere with this exclusivity by subjecting

      manufacturers’ FDA-approved U.S. drugs to competition from Canadian

      counterparts that fall under a different exclusivity regime. Similarly, any patent

      protections afforded to the manufacturers’ FDA-approved U.S. drugs would be

      diminished by such importation of drugs that fall under a different set of patent

      laws. In both instances, market conditions are created under Canadian laws, but

      then applied to the United States under a different set of laws. Further, insofar as

      manufacturers’ drug-testing protocols rely on patented inventions, the requirement

      that the manufacturer conduct testing for importers’ benefit, provide testing

      protocols to importers, or risk having FDA provide those testing protocols to

      importers, abrogates the manufacturer’s patent protections in those inventions.

      Allowing entities to import foreign versions of drugs with remaining U.S. patents




                                        54
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 55 of 87




               or exclusivities would upend the Hatch-Waxman Act’s successful balance between

               promoting innovation and fostering drug competition.

       116.    As implemented, the Final Rule will adversely affect PhRMA members’

expectation of and reliance on the protections guaranteed by our patent system and other

exclusivities, which allow recoupment of investment over a limited time period. Under the Final

Rule, PhRMA members would be forced to compete with importers that sell lower-cost Canadian

versions of those drugs during the time period where this type of competition was not expected,

reducing their sales from U.S. drugs. The Final Rule acknowledges that manufacturers face the

prospect of financial losses due to competition from imported Canadian drugs, explaining that “it

is possible that U.S.-based drug manufacturers may experience a transfer of U.S. sales revenues”

to importers due to this rule. 85 Fed. Reg. at 62,123. Any increased revenues from the sale of

drugs to Canada for reimportation to the United States will not offset lost revenues from U.S.

drugs. This transfer of revenue to importers will undermine PhRMA members’ ability to invest in

research and development into new medicines and additional uses for existing medicines, to the

detriment of future patients. Nor will this lost research and development funding result in

substantial savings to current consumers, as markups by foreign sellers and importers (including

to cover the costs of relabeling and testing conducted by importers) will likely absorb most, if not

all, of the difference between the cost of comparable U.S. and Canadian drugs.

       117.    As implemented, the Final Rule will also deprive PhRMA members of speech rights

protected by the First Amendment, by compelling them to make certain statements about the drugs

with which they may disagree and which involve disputed issues of fact and opinion, and by

preventing them from adding statements to their labels explaining the differences between FDA-




                                                55
           Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 56 of 87




approved drugs and drugs imported under Section 804, and disassociating themselves from the

latter.

          118.   PhRMA members have already been forced to incur costs to ensure compliance

with Section 804 and the Final Rule. Under the Final Rule, upon an importer’s request, the

manufacturer must provide the importer with its attestation, information necessary to conduct the

statutory testing (if the manufacturer is not conducting that testing itself), batch records, and

transaction information. These requirements are onerous and will in many cases require significant

employee time to collect, prepare, and provide the requested information. But the Final Rule gives

a manufacturer only 30 days from the importer’s request—which could be made as soon as a SIP

is approved—before the manufacturer must provide that information. In order to comply with

these requirements within the extremely limited time provided by the Final Rule, PhRMA

members have taken reasonable but costly preparatory steps in advance of approval of any SIP,

such as developing work flows and processes for responding to importer requests; engaging

counsel to provide guidance on responding to such requests; identifying which documents would

be responsive to such requests and what information in those documents would need to be

designated as confidential; analyzing whether to conduct the testing in-house or to provide the

information needed to conduct that testing; identifying and compiling the information needed to

conduct the testing; and ascertaining whether there are external labs that could conduct that testing.

Given the extent of the actions that will be necessary to comply with importer requests, PhRMA

members have reasonably begun making plans and taking steps now to be able to satisfy importer

requests within 30 days.

          119.   PhRMA and its members are also harmed by the lack of notice and an opportunity

to comment or otherwise participate in SIP proceedings. PhRMA and its members, including



                                                 56
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 57 of 87




Bristol-Myers Squibb Company, Gilead Sciences, Inc., Merck & Co., Inc., and Sanofi, would very

likely comment on SIP proposals and/or intervene in proceedings regarding those proposals if

afforded the opportunity. They have frequently submitted comments to regulatory agencies in the

past, and certain members, including Gilead Sciences, Inc., submitted comments on the NPRM

that preceded the Final Rule at issue here.

III.   INJURIES TO PSM MEMBERS

       120.    The Certification and Final Rule also harm PSM members—especially member

organizations with a shared interest in the safety of the U.S. drug supply. The Final Rule

eliminates many of the critical safeguards needed to ensure drug (and thus, patient) safety.

       121.    For example, the Certification and Final Rule will harm patient advocacy

organizations, such as PSM members Health HIV, Rx Outreach, and Rx Partnership, which will

be exposed to increased risk that U.S. consumers will receive unapproved, misbranded, and

adulterated drugs. The Certification and Final Rule will also injure organizations combatting the

misuse of prescription drugs, such as PSM member National Association of Drug Diversion

Investigators, which will be forced to expend additional resources to curtail the circulation of

unapproved, misbranded, and adulterated drugs.

       122.    PSM’s distributor and pharmacy association members, including the American

Pharmacists Association, Healthcare Distribution Association, National Association of Chain

Drug Stores, and state-specific associations such as the Maine, New Hampshire, and New

Mexico Pharmacists Associations are also impacted by the harmful effects of the Rule, including

the increased risk that unapproved, misbranded, and adulterated drugs will enter the U.S. drug

supply chain and then be dispensed to patients, causing member distributors and pharmacies

financial and reputational harm, among other injuries.



                                                57
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 58 of 87




       123.    Pharmacists take an oath to advocate for patient care, and to assure optimal

outcomes for their patients. See AACP, Oath Of A Pharmacist, available at

https://www.aacp.org/sites/default/files/2017-11/OATHOFAPHARMACIST2008-09.pdf.

       124.    By circumventing fundamental supply chain protections, the Final Rule and any

approved SIP make it impossible for pharmacists—the final gatekeepers between the supply

chain and the patients—to rely on the integrity of the supply chain from which they receive the

drugs dispensed to patients, thereby imposing a burden on PSM’s members to implement new

processes and systems—at their own expense—to vet the safety of imported

medications. Failure to do so puts pharmacists and their pharmacies at risk.

       125.    Neither the Final Rule, nor any of the SIPs proposed to date, purport to absolve

pharmacists of liability for dispensing adulterated and/or substandard drugs—even though it is

the Rule’s opening of the closed supply chain that undermines the assurances of safety created

by the DSCSA.

       126.    Insofar as the Certification and Final Rule harm manufacturers, see supra

¶¶ 113–119, they will also harm PSM. PSM’s members include PhRMA and the Association for

Accessible Medicines (AAM). AAM represents generics and biosimilars manufacturers, and its

members are manufacturers of nine out of every ten prescriptions dispensed in the United States.

       127.    PSM and its members are also harmed by the lack of notice and an opportunity to

comment or otherwise participate in SIP proceedings. PSM and its members, including the

American Pharmacists Association, would comment on SIP proposals and/or intervene in

proceedings regarding those proposals if afforded the opportunity. They have frequently

submitted comments to regulatory agencies in the past, including on the NPRM at issue here.




                                               58
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 59 of 87




IV.    INJURIES TO CAHC MEMBERS

       128.    The Certification and Final Rule also harm CAHC’s members, who represent a

diversity of industries and interests. In particular, member organizations with a shared interest in

ensuring the safety of the U.S. drug supply, delivering effective and safe patient care, and

producing cost savings for U.S. consumers will be harmed. CAHC and its members are also

harmed by the lack of notice and an opportunity to comment or otherwise participate in SIP

proceedings. CAHC and its members would comment on SIP proposals and/or intervene in

proceedings regarding those proposals if afforded the opportunity. They have frequently

submitted comments to regulatory agencies in the past, including on the NPRM at issue here.

       a.      Pharmacy associations and retail pharmacies face increased risk that unapproved,

               misbranded, and adulterated drugs will enter the U.S. drug supply chain and then

               be dispensed to patients, causing member pharmacies financial and reputational

               harms, and forcing pharmacies to take additional steps to protect the integrity of

               drug supply chains, among other injuries. See supra ¶¶ 122–125.

       a.      Professional medical societies face increased risk that unapproved, misbranded,

               and adulterated drugs will enter the U.S. drug supply chain and then be dispensed

               to patients, causing patients under their care serious injury, and delivering financial

               and reputational harms to doctors, among other injuries.

       b.      Patient and consumer organizations represent millions of patients and consumers

               who will be exposed to increased risk of unsafe drugs, who will incur additional

               costs of treatments resulting from adverse medical events, and who ultimately

               shoulder the added regulatory and liability costs created by the Agencies’

               implementation of Section 804.



                                                 59
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 60 of 87




       c.      Employer associations and companies face increased risk that they or their member

               companies will be liable for the increased costs and the health claims of their

               employees who become sick from counterfeit or adulterated drugs that enter the

               United States through loopholes in the closed drug-supply chain created by the

               Agencies’ implementation of Section 804.

       d.      Pharmaceutical manufacturers, as enumerated above, will suffer the injuries

               alleged at paragraphs ¶ 113–119, supra, including being required to incur costs to

               perform testing or provide their intellectual property to third-parties on 30 days’

               notice, under threat of criminal penalties.

                                    CLAIMS FOR RELIEF

  Count I (Against Defendants HHS and Becerra): APA—Contrary to Law / In Excess of
                          Statutory Authority (Certification)

       129.    Plaintiffs incorporate the foregoing allegations by reference.

       130.    The APA authorizes courts to hold unlawful and set aside agency action, findings,

and conclusions that are “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law” or “in excess of statutory jurisdiction, authority or limitations, or short of

statutory right.” 5 U.S.C. § 706(2)(A), (C).

       131.    Section 804 takes effect only if the HHS Secretary certifies to Congress “that the

implementation of this section will—(A) pose no additional risk to the public’s health and safety;

and (B) result in a significant reduction in the cost of covered products to the American consumer.”

21 U.S.C. § 384(l)(1).

       132.    Former HHS Secretary Azar’s purported Certification is contrary to Section

804(l)(1) in several respects, including the following:




                                                60
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 61 of 87




       133.    First, Section 804(l)(1) does not permit the Secretary to make a certification that is

conditioned on future events or information. Under this provision, the Secretary must certify “that

the implementation of [Section 804] will” produce significant savings for American consumers at

no additional risk to public health and safety. (emphasis added). This definitive language leaves

no room for the Secretary to defer a finding of actual savings until sometime in the future, or to

make a certification that, as here, is conditioned on assumptions that States will be able to

demonstrate savings or safety in the future. Indeed, the statute allows the Secretary to rely on

“evidence obtained after the effective date” of implementing regulations as a basis for issuing a

certification that terminates the program, see § 804(l)(2)(A), but includes no permission to rely on

post-effective-date information as a basis for the certification that renders importation effective.

       134.    Second, Section 804(l)(1) precludes the Secretary from certifying only commercial

importation, but not personal importation. By its terms, Section 804(l)(1) requires the Secretary

to certify that “implementation of this section” will satisfy the safety and cost criteria in

subparagraphs (A) and (B). Then-Secretary Azar did not certify “implementation of this section”

but only commercial importation under subsections (b) through (h).

       135.    Third, Section 804(l)(1) certification is an “all-or-nothing” proposition; the

Secretary may not certify importation on a state-by-state or tribe-by-tribe basis. This provision

requires the Secretary to certify that implementation of Section 804 will pose “no additional risk

to the public’s health and safety” and “result in a significant reduction in the cost of covered drugs

to the American consumer.”         (emphasis added).      Those requirements cannot be met by

implementation of Section 804 through discrete SIPs sponsored by individual States or Tribes. In

addition, because the statute elsewhere permits the Secretary to grant “case-by-case” waivers from

the prohibition on importation by individuals, see § 804(j)(2), the absence of any provision



                                                 61
          Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 62 of 87




allowing commercial importation on a “case-by-case” basis confirms that Congress granted the

Secretary no such authority.

         136.    Fourth, the Secretary’s methodology for assessing the potential consumer savings

from importation conflicts with Section 804. The Certification states that implementation of

commercial importation will lead to significant savings in the cost of covered products for

American consumers because HHS and FDA will approve only those SIP proposals that

demonstrate that they will result in such savings. Certification at 1. As the Final Rule explains,

however, the Agencies will allow SIP Sponsors to satisfy this requirement with evidence of “cost

savings that are passed on to consumers in other ways, such as increasing the number of people

covered by a State program, or increasing the availability of drugs covered by the program.” 85

Fed. Reg. at 62,101. But any such savings that accrue to state-sponsored programs and may have

collateral benefits for state residents do not constitute “significant reduction[s] in the cost of

covered products to the American consumer” and thus cannot be a basis for making the

Certification.

         137.    Accordingly, the Certification was both contrary to law and in excess of statutory

right.

    Count II (Against Defendants HHS and Becerra): APA—Arbitrary and Capricious
                                   (Certification)

         138.    Plaintiffs incorporate the foregoing allegations by reference here.

         139.    The APA authorizes courts to hold unlawful and set aside agency action, findings,

and conclusions that are “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A). To satisfy this standard, an agency must “examine

the relevant data and articulate a satisfactory explanation for its action including a rational

connection between the facts found and the choice made.” Motor Vehicle Mfrs. Ass’n of U.S., Inc.


                                                  62
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 63 of 87




v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). An agency acts arbitrarily and

capriciously if it “has relied on factors which Congress has not intended it to consider, entirely

failed to consider an important aspect of the problem, [or] offered an explanation for its decision

that runs counter to the evidence before the agency[] or is so implausible that it could not be

ascribed to a difference in view or the product of agency expertise.” Id. at 43. An agency also

acts arbitrarily and capriciously when it changes policy without acknowledging the change or

explaining why the agency was disregarding factual findings that underlay the previous policy and

undermine the new one. FCC v. Fox Television Stations Inc., 556 U.S. 502, 515–16 (2009).

       140.    The Certification was arbitrary and capricious in light of the record before then-

Secretary Azar for several reasons including the following.

       141.    First, the Secretary inadequately considered both the potential health risks and the

consumer savings from importation. As the record makes clear, the Secretary failed to consider

importation’s patient safety or cost implications prior to certification, but instead deferred that

consideration—and effectively subdelegated it to FDA (which, in turn, further subdelegated it to

SIP Sponsors)—by incorporating patient safety and cost as criteria to be considered in approving

and monitoring SIPs. Accordingly, the Certification is inadequately supported by facts in the

record compiled by the agency. “It is difficult to define an agency’s grant of conditional approval

as an informed and reasoned administrative decision when that agency has yet to receive the

minimum required information for its consideration.” Charette v. Bergland, 84 F.R.D. 98, 102–

03 (D.R.I. 1979).

       142.    Second, the Secretary entirely failed to consider, or failed to adequately consider,

important aspects of the problem before him, which will impair or prevent the scheme




                                                63
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 64 of 87




contemplated by the Agencies from delivering significant decreases in consumer prices without

even marginally increasing public health and safety risks, including the following:

       a.      Canadian law enforcement resources are limited, and it is unlikely that drugs

               intended for importation to the United States will be an enforcement priority;

       b.      Whatever differences exist between the retail prices of U.S. and Canadian drugs are

               likely to be absorbed in substantial part by importers and offset by the costs of

               testing and relabeling those drugs for the U.S. market, leaving little (if any) savings

               for consumers;

       c.      FDA has little to no ability to regulate and inspect foreign sellers, which by

               definition are located in Canada and subject to Canadian jurisdiction;

       d.      FDA’s ability to inspect drug imports is severely overstretched even by existing

               importation, and there is no indication that FDA will be able to increase its

               enforcement resources commensurate with large-scale importation;

       e.      The drug supply chain security measures contemplated by the Final Rule fall short

               of those required by the DSCSA, especially with respect to the ability to trace

               products back to their manufacturers, increasing the risk that counterfeit drugs will

               enter the Section 804 supply chain;

       f.      Drugs will be stored and relabeled in facilities that FDA has not inspected and will

               not commit to inspecting;

       g.      There is little to no ability to establish through testing that drugs have been

               transported and stored in accordance with CGMP;

       h.      No single entity is responsible for an imported drug, and the responsibilities that a

               drug’s manufacturer would normally bear are instead scattered among multiple



                                                 64
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 65 of 87




               actors with little to no expertise in carrying out that manufacturer’s responsibilities;

               and

       i.      States have limited pharmacovigilance experience, limited jurisdiction, and limited

               enforcement resources, which will prevent them from adequately performing their

               SIP responsibilities and enforcing compliance with the FDCA, Final Rule, and SIP-

               specific requirements against out-of-state and foreign entities.

       143.    Third, and relatedly, the Secretary failed to acknowledge the change in the

Agencies’ two-decades-long, consistently held position on these and many other issues and explain

why the Agencies were parting from the Agencies’ prior positions and factual findings, including

those embodied in the Task Force Report, on subjects that include: whether Section 505 would

prohibit the importation and sale of drugs that do not have approved NDAs or ANDAs (compare

Task Force Report at 26, with 85 Fed. Reg. at 62,114); whether FDA’s enforcement capabilities

are capable of maintaining consumer safety if importation expands (compare Task Force Report

at 52–57, with 85 Fed. Reg. at 62,106); and whether the economic benefits of importation are likely

to prove more than a “gimmick” (compare Task Force Report at 67–68, with Certification at 1).

These “unexplained inconsistenc[ies] in agency policy [are] a reason for holding an interpretation

to be an arbitrary and capricious change from agency practice.” Encino Motorcars, LLC v.

Navarro, 136 S.Ct. 2117, 2126 (2016) (internal quotation marks omitted and alteration adopted).

       144.    Fourth, the Secretary’s rationale for the Certification is also internally inconsistent

and fails to support the Secretary’s decision in various respects, including the following:

       a.      The Secretary certified commercial importation under Section 804(l)(b)–(h) but

               declined to certify personal importation under Section 804(j) based on concerns,

               according to the NPRM, that “sophisticated criminal networks” could use



                                                 65
 Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 66 of 87




      “sophisticated technologies” to introduce unapproved, misbranded, and adulterated

      drugs—including counterfeit drugs—into the United States. 84 Fed. Reg. 70,800.

      The Final Rule does not explain, however, why the security measures proposed by

      the Rule would be sufficient to eliminate wholly the risk that unapproved,

      misbranded, and/or adulterated drugs could be commercially imported into the

      United States by “sophisticated” bad actors. Indeed, the Final Rule repeatedly

      acknowledges that importation could lead to additional public health and safety

      risks insofar as it contemplates that FDA may need to revoke a SIP’s authorization,

      21 C.F.R. § 251.6(c), and that parties may attempt to smuggle counterfeit drugs into

      the United States through SIPs, 85 Fed. Reg. at 62,108. These inconsistencies in

      the Agencies’ rationale renders arbitrary and capricious the Certification that

      implementation of Section 804 will pose no added public health and safety risk.

      See Bus. Roundtable v. SEC, 647 F.3d 1144, 1153 (D.C. Cir. 2011).

b.    Although the Secretary certified that implementation of Section 804(b)–(h) “will

      result in a significant reduction in the cost of covered products to the American

      consumer,” the Final Rule explains that the Agencies “are unable to estimate the

      cost savings from this final rule, because [they] lack information about the likely

      size and scope of SIPs, the specific eligible prescription drugs that may be imported,

      the degree to which these imported drugs will be less expensive than non-imported

      drugs available in the United States, and which eligible prescription drugs are

      produced by U.S.-based drug manufacturers.” E.g., 85 Fed. Reg. at 62,095.

      Without such information, there is no way the Secretary could have rationally




                                       66
 Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 67 of 87




      certified that implementation of Section 804 “will result in a significant reduction

      in the cost of covered products to the American consumer.” (emphasis added).

c.    The NPRM proffered several reasons why commercial importation under Section

      804(b)–(h) did not pose the same public health and safety risks that the Agencies

      had previously identified. See 84 Fed. Reg. at 70,800–801. According to the

      NPRM, (i) Canada has improved its oversight of pharmaceutical manufacturing

      practices and supply chain participants; (ii) Canada and the United States have

      increased bilateral regulatory cooperation; (iii) “pharmaceutical supply chains have

      continued to mature and consolidate,” including as a result of the enactment of the

      DSCSA, which “outlines steps to build an electronic, interoperable system to

      identify, trace, and verify certain prescription drugs as they are distributed among

      pharmaceutical supply chain trading partners”; (iv) manufacturers have developed

      new means of identifying counterfeit drugs, including “overt and covert security

      technology to enable identification of their authentic drug”; and (v) Section 804

      would be implemented through SIPs, the sponsors of which would need to

      demonstrate that importation would pose no additional public health and safety

      risks. None of these reasons holds water. First, even if Canada has improved

      oversight of its domestic supply chain, there remains no system for ensuring the

      pedigree of products that are originally intended for Canada but are redirected to

      the United States. Indeed, Canada does not prohibit or track the transshipment of

      drugs from any country into Canada and into the United States. Second, even if

      Canada has increased cooperation with U.S. drug regulators in other respects, it has

      made abundantly clear that it opposes importation.        Government of Canada,



                                       67
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 68 of 87




               Comment Letter on NPRM at pp.1, 3.               Third, the DSCSA cannot justify

               certification because the Final Rule exempts Section 804-imported drugs from

               many of the DSCSA’s key requirements, imposing instead meager substitutes that

               will be unable to safeguard drug supply chains. See 21 C.F.R. § 251.14(c)(7).

               Fourth, it is unclear what new security technologies the Agencies referred to, and

               to the extent any such technologies were tied to the DSCSA, they would be

               inapplicable because Section 804-imported drugs would not bear DSCSA-

               compliant product identifiers and would instead bear only SSIs affixed with stamps

               or adhesive stickers. Finally, as discussed above, Section 804(l) does not allow

               HHS to shift to SIP Sponsors the burden of showing that importation will result in

               no additional public health and safety risks, which HHS must certify before

               Section 804 is implemented.

       145.    Fifth, the Secretary also failed to explain adequately his reversal of HHS’s

longstanding position that Section 804(l)(1) certification is an “all-or-nothing” proposition that

requires certification to be on a nationwide basis or not at all. See Mem. in Supp. of Fed. Defs.’

Mot. to Dismiss at 10, Vermont, 405 F. Supp. 2d 466.

       146.    Accordingly, the Certification was arbitrary, capricious, an abuse of discretion, and

otherwise not in accordance with law.

      Count III (Against Defendants HHS and Becerra): APA—Procedural Violations
                                     (Certification)

       147.    Plaintiffs incorporate the foregoing allegations by reference.

       148.    The APA authorizes a reviewing court to set aside final agency action taken “in

excess of statutory jurisdiction, authority, or limitations, or short of statutory right;” and “without

observance of procedure required by law.” 5 U.S.C. § 706(2)(C)–(D).


                                                  68
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 69 of 87




       149.    Here, the process by which HHS issued the Certification violated both the FDCA

and the APA.

       150.    First, HHS failed to issue a certification before promulgating the NPRM. Section

804(l) states that Section 804 “shall become effective only if” the Secretary makes the certification

required by Section 804(l)(1).       HHS (including FDA) therefore lacks authority to begin

implementing Section 804 before the Secretary makes the certification required under Section

804(l)(1). But then-Secretary Azar made no such certification prior to initiating the rulemaking

that culminated in the Final Rule, and consequently lacked authority to initiate that rulemaking.

As a result, the Secretary never issued a valid notice of proposed rulemaking, as Section 553 of

the APA requires.

       151.    Second, the Secretary also deprived regulated parties of any opportunity to

comment on the actual supporting facts and analysis required to substantiate the Certification itself.

The Certification is a rule subject to APA Section 553 notice-and-comment requirements. At no

point—either in the NPRM or in the Final Rule—however, did the Secretary provide any data or

analysis regarding the factual basis for that Certification (i.e., the impact of implementation of

Section 804 on public health and safety or the cost of covered products to American consumers).

       152.    Accordingly, the process by which the HHS Secretary issued the Certification was

both inconsistent with the limits placed on his authority by Section 804 and with the APA’s

rulemaking requirements.

    Count IV (Against All Defendants): APA—Contrary to Law / In Excess of Statutory
                                 Authority (Final Rule)

       153.    Plaintiffs incorporate the foregoing allegations by reference.

       154.    The Final Rule conflicts with the FDCA, and is “in excess of statutory jurisdiction,

authority, or limitations, or short of statutory right,” 5 U.S.C. § 706(2)(C), in several respects.


                                                  69
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 70 of 87




       155.    First, the drugs imported under the Final Rule would necessarily be unapproved

new drugs or misbranded drugs which, under other provisions of the FDCA that the MMA left

untouched, cannot be imported into the United States. As noted, the FDCA requires FDA to refuse

admission into the United States of any drug that is misbranded or an unapproved new drug. 21

U.S.C. § 381(a). And Section 804 itself requires that regulations implementing any commercial

importation program “shall . . . require that safeguards be in place to ensure that each prescription

drug imported under the regulations complies with” various provisions of the FDCA, including

prohibitions against unapproved new drugs and misbranding. § 384(c).

       a.      Unapproved: A drug may be introduced into interstate commerce only under an

               FDA-approved NDA or ANDA, which application encompasses not only the

               formulation of the drug, but also (inter alia) how the drug is produced, packaged,

               and labeled. See § 355. A drug that differs in any respect from the drug approved

               in an NDA or ANDA is an unapproved new drug that may not be imported into the

               United States. Drugs imported under the scheme described by the Final Rule would

               be tested, relabeled, and transported in ways not described by existing NDAs or

               ANDAs, and would thus be unapproved new drugs. Furthermore, the Section 804-

               imported drug’s labeling would not conform to that approved in the drugs’ NDAs

               or ANDAs, making the drugs unapproved on that ground as well. See Task Force

               Report 26 (noting that “whether this was intended or not, section 355 strictly limits

               the universe of drugs that are eligible to be imported from Canada” to “a small

               subset of drugs that have approved NDAs and ANDAs”). Indeed, the Agencies

               have admitted that drugs imported under a SIP will be unapproved: “[F]or drugs

               imported under section 804 there will not be an ‘approval of an application’ under



                                                 70
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 71 of 87




               section 505(a) of the [FDCA],” and these “drugs will not themselves be the subject

               of an approved NDA or ANDA.” 85 Fed. Reg. at 62,114. The Agencies assert that

               these drugs “compl[y] with” Section 505—which, again, prohibits the importation

               of unapproved drugs—because these drugs would be approved but for the fact that

               they bear Canadian labeling. Id. But plain statutory text leaves no room for the

               Government’s theory. “[U]nless an approval of an [NDA or ANDA] is effective

               with respect to [a] drug,” the drug is unapproved and cannot be imported into the

               United States. 21 U.S.C. § 355(a).

       b.      Misbranded: For similar reasons, drugs imported under the Final Rule would also

               necessarily be misbranded.     A drug is misbranded if its labeling is false or

               misleading. § 352(a). Attaching FDA-approved labeling to a drug imported under

               the Final Rule would be both false and misleading, insofar as it would (a) use FDA-

               approved labeling on an unapproved new drug; (b) mislead consumers into

               believing that the drug was identical to the FDA-approved drug; and (c) fail to

               provide consumers with important information about how the drug was transported

               and stored when being exported to, and imported or reimported from, Canada.

Accordingly—absent further amendments to the FDCA or approval of NDAs or ANDAs

specifically covering drugs imported under Section 804—the Final Rule violates the FDCA by

authorizing importation of drugs that are unapproved and/or misbranded.

       156.    Second, the Final Rule misapprehends the statutory standard that must be satisfied

for importation to be certified under Section 804(l). As noted, for Section 804 to be implemented,

the Secretary must certify that importation will result in a significant reduction in the cost of

covered products—i.e., prescription drugs—to the American consumer. And the Secretary has



                                               71
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 72 of 87




certified that this standard is met because the Agencies would approve only those SIP applications

that adequately demonstrated how they would satisfy this criterion. The Final Rule nevertheless

authorizes SIP sponsors to satisfy this criteria with an explanation, for example, of savings to state

programs that result in those programs covering more drugs or individuals. Such explanation does

not demonstrate the savings to the costs of covered products to the American consumer, as the

statute requires.

        157.    Third, FDA lacks statutory authority to deem manufacturers to have provided their

labeling for use by importers. The Final Rule states that if the manufacturer does not provide

authorization to use the labeling “within 30 calendar days of receiving the Importer’s request, FDA

may deem this authorization to have been given.” 21 C.F.R. § 251.13(a). But Section 804(h)

provides only that “[t]he manufacturer of a prescription drug shall provide an importer written

authorization for the importer to use, at no cost, the approved labeling for the prescription drug”

and says nothing about when a manufacturer will be deemed to have given authorization. Absent

statutory authorization, FDA cannot simply pretend that manufacturers have been given

authorization that they never gave.

        158.    Fourth, the requirement that manufacturers allow importers to use their trademarks

without their consent and without compensation is inconsistent with trademark law, including

international trade agreements to which the United States is a party—namely the U.S.-Mexico-

Canada Agreement (“USMCA”) and the World Trade Organization Agreement on Trade-Related

Aspects of Intellectual Property Rights (“TRIPS”). Domestic law, the USMCA, and TRIPS all

reflect the bedrock principle that the owner of a trademark has the right to control the use of that

mark. See USMCA art. 20.19; TRIPS arts. 16(1), 21. The Final Rule upsets that bedrock principle.

By requiring imported drugs to be distributed using essentially the same labeling as FDA-approved



                                                 72
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 73 of 87




drugs, despite material differences between the products, the Final Rule greenlights importers to

infringe manufacturers’ trademarks and risks significant consumer confusion.

       159.     Fifth, FDA lacks statutory authority to require a manufacturer to attest that a drug

meets the conditions in an approved NDA or ANDA but for the fact that the drug bears Canadian

labeling, or to notify FDA and explain with specificity why it cannot provide that attestation.

Section 804(d) directs that the importer must submit to the Secretary certain information, including

“[c]ertification from the importer or the manufacturer . . . that the prescription drug—(i) is

approved for marketing in the United States and is not adulterated or misbranded; and (ii) meets

all labeling requirements under this chapter.” § 384(d)(1)(K) (emphasis added). This provision,

which expressly imposes requirements on the importer that the importer itself may satisfy, does

not authorize FDA to require the manufacturer to make specific representations about an imported

drug—especially when that drug will have been purchased, stored, and transported by third parties,

leaving the manufacturer without a sound basis for making that attestation.

       160.    Sixth, FDA lacks the authority to disclose the trade secret and confidential

information that the U.S.-approved product and foreign-approved product are the same. The

FDCA and federal statutes prohibit FDA from disclosing trade secrets and confidential commercial

information. See 18 U.S.C. § 1905 (criminalizing disclosure of trade secrets acquired during the

course of governmental duties by a federal employee); 21 U.S.C § 301(j) (prohibiting the

disclosure of trade secrets and confidential commercial information without express written

consent of the person who submitted the information); see also 5 U.S.C. § 552(b)(4) (exempting

trade secrets and confidential information from public disclosure under the Freedom of

Information Act). Moreover, the USMCA and TRIPS both require the United States to protect

proprietary data submitted to secure marketing approval of an innovative pharmaceutical against



                                                73
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 74 of 87




disclosure and to ensure that this data is not relied upon by third parties to secure marketing

approval of a generic or biosimilar version of the innovative product, see USMCA art. 20.48;

TRIPS art. 39.3, and by requiring the United States to ensure that persons have means to protect

against the disclosure, acquisition, or use of their trade secrets, see USMCA art. 20.69; TRIPS

art. 39.2. Disclosing whether an FDA-approved product is the same as an HPFB-approved product

reveals trade secrets and confidential information about the manufacturer’s manufacturing process,

including the sameness of the release specifications and manufacturing sites for the two products.

By authorizing imports of drugs from Canada under the Final Rule, FDA discloses these trade

secrets and confidential information without the statutory authority to do so.

       161.    Seventh, without statutory authority to do so, the Final Rule requires manufacturers

to disclose trade secrets and other confidential information and provide samples of analytical

reference standards and the FDA-approved drug to importers for free.

       a.      The Final Rule requires a manufacturer to provide the importer executed batch

               records, including the certificate of analysis, and an attestation and information

               statement with confirmations about the sameness of the FDA-approved drug and

               HPFB-approved drug. It further requires a manufacturer to either conduct statutory

               testing itself or turn over to the importer “all information needed to conduct the

               Statutory Testing, including any testing protocols, Certificate of Analysis, and

               samples of analytical reference standards that the manufacturer has developed,”

               along with formulation information about the Canadian drug, and stability-

               indicating assay, and the FDA-approved drug. 21 C.F.R. § 251.16(b). These

               requirements involve testing, the disclosure of trade secrets and confidential

               information, and the provision of physical products. The preamble to the Final Rule



                                                74
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 75 of 87




              indicates that the manufacturers must perform these services and provide this

              information for free. Although Section 804 requires a manufacturer to provide an

              importer with “written authorization for the importer to use, at no cost, the approved

              labeling for the prescription drug,” the statute has no parallel provision requiring

              manufacturers that conduct the statutory testing to do so for free, nor does it have a

              parallel provision requiring manufacturers to supply trade secrets and CCI,

              analytical reference standards, and the FDA-approved drug to importers conducting

              the statutory testing for free.

        b.    The Final Rule defines “manufacturer” to include not only the applicant of an NDA

              or ANDA, or physical manufacturers, but also DMF holders. 21 C.F.R. § 251.2.

              DMFs are “submissions to FDA used to provide confidential, detailed information

              about facilities, processes, or articles used in the manufacturing, processing,

              packaging, and storing of human drug products.” FDA, Drug Master File (DMFs)

              (Mar. 31, 2020);38 see also 21 C.F.R. § 314.420 (explaining that DMFs may contain

              information about any material used in the preparation of the drug product). DMFs

              can be held by a variety of entities that do not manufacture the prescription drug,

              including a testing laboratory, a research institute, a packaging supplier, or an

              ingredient supplier. See FDA, List of Drug Master Files, 3Q2020-All-Excel.39 The

              Final Rule would allow an importer to demand access to this information, to which

              even a drug’s manufacturer (i.e., the NDA- or ANDA-holder or the physical



38
        Available   at   https://www.fda.gov/drugs/forms-submission-requirements/drug-master-
files-dmfs.
39
        Available at     https://www.fda.gov/drugs/drug-master-files-dmfs/list-drug-master-files-
dmfs.

                                                75
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 76 of 87




               manufacturer) may lack access. Section 804 nowhere authorizes the Agencies to

               require such information from anyone other than a drug’s manufacturer.

       162.    Eighth, apart from the absence of statutory authority, these provisions of the Final

Rule raise serious constitutional questions. The Fifth Amendment to the U.S. Constitution

prohibits the Government from taking property without providing just compensation. The Final

Rule would work an uncompensated taking by expropriating applicant holders’, physical

manufacturers’, and drug master file holders’ intellectual property in their drug labeling, testing

protocols (or testing services), and in the similarity (or lack thereof) of U.S. and Canadian drugs,

and giving it to importers without providing any compensation. These entities have reasonable

investment-backed expectations in their intellectual property. Alternatively, if manufacturers

decide to conduct the testing themselves to avoid compromising their intellectual property, the

Final Rule will require them to incur the cost of conducting the testing, which the Agencies have

stated cannot be recouped from importers. Although Plaintiffs cannot maintain a standalone

Takings Clause claim before this Court (a claim for just compensation would need to be heard by

the Court of Federal Claims), the extent to which the Final Rule will work a taking of Plaintiffs’

members’ intellectual and other property is relevant to the proper interpretation of various

provisions located in Section 804.

       163.    Accordingly, the Final Rule is both contrary to law and in excess of statutory right.

      Count V (Against All Defendants): APA—Arbitrary & Capricious (Final Rule)

       164.    Plaintiffs incorporate the foregoing allegations by reference here.

       165.    The Final Rule is arbitrary and capricious in at least four respects.

       166.    First, the Final Rule represents an inadequately explained shift in HHS’s policy

with respect to the status of imported drugs and the scope of its legal authority to permit their

importation. As noted, the Task Force Report observed that, because Section 804 retained existing

                                                 76
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 77 of 87




law prohibiting the importation of unapproved new drugs, “whether this was intended or not,

section [804] strictly limits the universe of drugs that are eligible to be imported from Canada”

and that, as a result, “very few drugs would be eligible for importation, specifically, a small subset

of drugs that have approved NDAs and ANDAs.” Task Force Report at 26. In other words,

“Canadian versions” of FDA-approved drugs would be unapproved new drugs that are not eligible

for importation. Id. Likewise, the Task Force Report noted that even if Congress were to permit

or require labeling or relabeling of an unapproved Canadian version of an FDA-approved drug

with the labeling of its FDA-approved counterpart, “it would do violence to the reasons for which

the misbranding provisions of the [FDCA] exist.” By authorizing importation of certain drugs that

could be sold in the United States but for the fact that they bear Canadian rather than U.S. labeling,

the Final Rule implicitly rejects these prior positions, but does not meaningfully address this

change of position. Rather than grapple with this issue, FDA simply asserts that changes have

been made in the “intervening years,” but fails to address that many of those enhanced safeguards

would be disregarded by the Final Rule. 85 Fed. Reg. at 62,106.

       167.    Second, the Final Rule is arbitrary and capricious insofar as it fails to adequately

consider various reasons why the contemplated importation scheme will necessarily increase the

likelihood that FDA will admit adulterated drugs to the United States and otherwise compromise

U.S. public health and safety, for reasons given above in paragraph 142. Instead, the Final Rule

asserts that States will be able to protect public health and safety because FDA will approve a SIP

proposal only if the SIP Sponsor demonstrates that it will be able to protect public health and

safety—but that is a tautology, not the reasoned explanation required by the APA.

       168.    Third, the Final Rule is arbitrary and capricious insofar as it fails to offer a reasoned

explanation for the Agencies’ decision that manufacturers cannot charge importers reasonable,



                                                  77
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 78 of 87




market-based prices for the costs of conducting the statutory testing or provision of trade secrets

and CCI, analytical reference standards, and FDA-approved drugs.                 As noted above,

Section 804(h) requires manufacturers to provide importers with drug labeling, to use at no cost,

but imposes no comparable requirement for testing services and provision of trade secrets and CCI,

reference standards, and FDA-approved drugs. Additionally, requiring manufacturers to provide

these services, trade secrets and CCI, reference standards, and FDA-approved drugs to importers

for free raises serious First Amendment and Takings Clause concerns. The Agencies summarily

rejected these concerns when raised in the comments, stating without additional explanation that

(a) Section 804(h) “does not mean that manufacturers can charge for information or services that

they are required to provide; (b) “[i]f manufacturers were permitted to charge it would directly

undermine section 804’s cost-reducing goal; and (c) Section 804 and the Final Rule do not effect

a Fifth Amendment taking. This explanation falls well short of the “reasoned decision-making”

required by the APA. Among other things, the Agencies offered no explanation for why allowing

manufacturers to charge importers a reasonable price to conduct the testing themselves “would

directly undermine section 804’s cost-reducing goal,” given that the alternative—having importers

conduct the testing themselves with information provided by manufacturers—would mean that the

testing is being conducted by entities that may lack the experience and scale to do that testing in a

cost-effective manner. In addition, because the Agencies entirely failed to evaluate what cost

savings the rule might generate, they also necessarily failed to evaluate the extent to which a

reasonable fee might reduce any savings.

       169.    Fourth, the Final Rule is also arbitrary and capricious insofar as Defendants failed

to adequately explain why the Rule’s approach to manufacturers’ trademarks was reasonable,

lawful, and consistent with HHS’s prior positions.         As described above, the Final Rule’s



                                                 78
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 79 of 87




requirement that manufacturers allow importers to use their labeling—which includes

manufacturers’ trademarks, including brand names and logos—at no cost deprives manufacturers

of the ability to control the use of their marks and will lead to significant consumer confusion. In

adopting this approach, Defendants did not explain their reversal of position from HHS’s previous

recognition that importation would raise serious intellectual-property problems.

       170.    Accordingly, the Final Rule is arbitrary, capricious, an abuse of discretion, and

otherwise not in accordance with law.

              Count VI (Against All Defendants): APA—Procedural (Final Rule)

       171.    Plaintiffs incorporate the foregoing allegations by reference.

       172.    The APA authorizes the reviewing court to hold unlawful and set aside agency

action that is “in excess of statutory jurisdiction, authority, or limitations, or short of statutory

right,” or “without observance of procedure required by law.” 5 U.S.C. § 706(2)(C)–(D).

       173.    The procedures adopted by the Final Rule for the promulgation of SIPs fail to

meet minimum procedural requirements under the APA.

       174.    A SIP authorization constitutes a rule subject to the APA’s notice-and-comment

requirements because it has “future effect”; is an “agency statement of general or particular

applicability,” determining a drug importation program for the entirety of a State (or Indian

Tribe); and is not subject to any notice-and-comment exemption. See 5 U.S.C. §§ 551(4), 553.

Further, as described above, the Secretary deferred consideration of the critical determinations

required by the MMA, including the impact of importation programs on public health and safety

and the costs to American consumers, into the proceedings on the SIPs. The MMA directs that

these determinations be made through rulemaking. 21 U.S.C. § 384(b)-(c). Thus, the APA

notice-and-comment rulemaking requirements apply to the SIP proceedings.



                                                 79
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 80 of 87




       175.    The procedures set out by Final Rule, and currently being used by FDA in

considering at least two SIP proposals, give neither advance notice nor the opportunity to

comment on the proposed agency action by interested parties. By design, SIP proposals are

confidential and not shared with the public. Plaintiffs have access only to information that the

SIP Sponsor chooses to make public, including the existence of the SIP, details of the proposal

and amendments thereto, and its status with the agency. And the Final Rule explicitly denies

parties affected by a SIP the opportunity to comment on it. Because the Final Rule determines

that the statutorily required safety and cost findings will be made in SIP proceedings, and then

denies any opportunity for public notice and comment on SIP proposals, the Final Rule deprives

regulated parties and the public at large of any opportunity to comment on the factual basis for

the Secretary’s safety and cost findings.

       176.    The Final Rule states that it is not necessary for regulated parties to have an

opportunity to comment or otherwise participate in SIP proceedings because it considers SIP

proceedings to be an “order” rather than a “rule,” and because interested persons “may petition the

Commissioner” under FDA’s Citizen Petition regulations “with regard to, or to seek a stay of, the

authorization of a SIP.” 85 Fed. Reg. at 62121. But the ability to file a Citizen Petition is not a

substitute for the APA’s notice-and-comment rulemaking requirements. See, e.g., Safari Club Int'l

v. Zinke, 878 F.3d 316, 331–32 (D.C. Cir. 2017) (agencies are “required to adhere to the notice-

and-comment procedures under 5 U.S.C. § 553”); Batterton v. Marshall, 648 F.2d 694, 710 (D.C.

Cir. 1980) (“[W]here, as here, the agency action satisfies the APA's definition of a rule and eludes

exemptions to § 553, it is procedurally defective unless promulgated with the procedures required

by law.”). Further, FDA does not explain how interested persons can file a Citizen Petition when

they are not even provided notice of pending SIP proposals.



                                                80
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 81 of 87




       177.    Alternatively, even if the SIP proceedings were properly considered an informal

adjudication, the Final Rule violates the APA by depriving all “interested persons”—including

manufacturers who will be subject to statutory obligations under SIPs, as well as doctors,

pharmacists, patients, and others who will be directly affected by the importation of Canadian

drugs—from participating in the process. See 5 U.S.C. § 555(b).

       178.    Moreover, the process by which the Final Rule was promulgated violated the

requirement, imposed by Section 804(b), that the HHS Secretary consult with the U.S. Trade

Representative and Commissioner of Customs and Border Protection before issuing the final rule.

       179.    Section 804 provides that the Secretary may promulgate regulations permitting

pharmacists and wholesalers to import prescription drugs from Canada, but only “after

consultation with the United States Trade Representative and the Commissioner of U.S. Customs

and Border Protection.” 21 U.S.C. § 384(b).

       180.    Yet neither the Final Rule nor, to Plaintiffs’ knowledge, any material subsequently

disclosed by Defendants, suggest that the HHS Secretary engaged in the consultation with the U.S.

Trade Representative or the Commissioner of Customs and Border Protection required by Section

804(b) before issuing the Final Rule. Although PhRMA has sought more information about any

consultation between the Secretary and the Trade Representative and Commissioner, HHS has not

provided any such documentation.

       181.    The Final Rule’s procedures for SIPs thus violate the FDCA’s and APA’s minimum

procedural requirements.

                   Count VII (Against All Defendants): First Amendment

       182.    Plaintiffs incorporate the foregoing allegations by reference.




                                                81
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 82 of 87




       183.    The APA authorizes the reviewing court to hold unlawful and set aside agency

action that is “contrary to constitutional right, power, privilege, or immunity.”          5 U.S.C.

§ 706(2)(B).

       184.    The Free Speech Clause of the First Amendment to the U.S. Constitution prohibits

the Federal Government from making any law “abridging the freedom of speech.” The First

Amendment’s protections encompass not only the freedom to speak, but the freedom to refrain

from speaking or subsidizing others’ speech. E.g., Wooley v. Maynard, 430 U.S. 705, 714 (1977).

       185.    The Final Rule violates PhRMA members’ speech rights in multiple respects,

warranting vacatur of the Rule and counseling in favor of construing Section 804 to avoid these

serious constitutional issues.

       186.    First, the Final Rule would compel manufacturers to allow importers to use, at no

cost, the manufacturers’ FDA-approved labeling, which includes the manufacturers’ speech. The

Final Rule specifically requires the importer to label the imported drug with the FDA-approved

label, along with (1) a statement that “[This drug was/These drugs were] imported from Canada

without the authorization of [Name of Applicant] under the [Name of SIP Sponsor] Section 804

Importation Program”; (2) the name and place of business of the importer; and (3) a National Drug

Code specific to the imported drug. 21 C.F.R. § 251.13(b)(4). The labeling statement also may

include the SIP website. Id. This compelled use of manufacturers’ labels, which often include the

manufacturer’s name and other trademarks, would imply that the manufacturers vouch for the

quality of the imported drugs and the accuracy of their labeling and are associated with the importer

and the SIP, notwithstanding the statement that drugs were being imported without manufacturers’

authorization. The First Amendment prohibits the government from requiring manufacturers to

make these misrepresentations about products they make and affiliations that do not exist. The



                                                 82
         Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 83 of 87




statement that the drugs are imported “without authorization” of the manufacturer is not sufficient

to cure this defect.

        187.    Second, the attestation, compelled use of manufacturers’ labeling, and requirement

that manufacturers conduct the statutory testing for free or provide importers with the information,

standards, and drugs necessary to conduct the testing themselves amount to a compelled subsidy

of importers. The First Amendment prohibits the government from requiring manufacturers to

support other private parties unless the subsidy “serve[s] a compelling state interest that cannot be

achieved through means significantly less restrictive of associational freedoms.”          Janus v.

AFSCME Council 31, 138 S.Ct. 2448, 2465 (2018) (citation omitted).              But the compelled

attestation, use-of-labeling, and testing provisions would require just such a subsidy, by allowing

importers to appropriate the goodwill associated with name-brand drugs; free-ride on

manufacturers’ substantial investments in developing, testing, manufacturing, and securing FDA

approval for those drugs; and save the costs associated with testing drugs or acquiring the

information, standards, and drugs necessary to conduct that testing, all under the guise of “simply

call[ing] upon [manufacturers] to help with the process of product authentication, quality control,

and product identification.” 85 Fed. Reg. at 62,115; see 21 U.S.C. § 384(h) (“The manufacturer

of a prescription drug shall provide an importer written authorization for the importer to use, at no

cost, the approved labeling for the prescription drug.”). The Final Rule states that a manufacturer’s

violation of its obligations under the Final Rule is a prohibited act under 21 U.S.C. § 331(aa), see

85 Fed. Reg. at 62,103, which is punishable under the strict-liability misdemeanor provision of the

FDCA by up to one year’s imprisonment, 21 U.S.C. § 333(a)(1), and under the felony provision

of the FDCA by up to three year’s imprisonment, 21 U.S.C. § 333(a)(2). Moreover, the FDCA




                                                 83
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 84 of 87




specifies that a knowing violation of Section 804(e), which relates to the statutory testing

requirements for imported drugs, is punishable by up to 10 years’ imprisonment. § 333(b)(6).

       188.   Third, the Final Rule would also restrict manufacturers’ speech rights by depriving

them of the opportunity to add to the labels of imported drugs any disclaimers or other language

by which they could note that, for example, they disagree with claims that imported drugs are

equivalent to approved drugs, or do not stand behind such products. The Rule would thus

exacerbate manufacturers’ injury from having to associate themselves with imported drugs by also

restricting them from speaking their opinion about those drugs. Moreover, the blanket statement

that the drugs were imported without authorization of the manufacturer also violates

manufacturers’ First Amendment rights, insofar as some manufacturers in some situations may

approve of such importation.

                 189. Fourth, the Final Rule would compel manufacturers to make attestations

  with which they may disagree about drugs to be imported. The First Amendment prohibits

  the government from compelling speech where “the complaining speaker’s own message [is]

  affected by the speech it [is] forced to accommodate.” Rumsfeld v. Forum for Acad. &

  Institutional Rights, Inc., 547 U.S. 47, 63 (2006). As noted above, the Final Rule requires the

  manufacturer of a drug proposed to be imported under a SIP to attest that, inter alia, the

  imported drug meets certain conditions of an FDA-approved drug’s NDA or ANDA

  (including that the imported drug was manufactured in accordance with the conditions

  described in the NDA or ANDA and in compliance with CGMPs), and to provide

  “[i]nformation needed to confirm that the labeling of the [imported] drug complies with

  labeling requirements” of the FDCA. 21 C.F.R. § 251.5(c)(4)(xii). The manufacturer must

  either provide that attestation within 30 days of receiving the importer’s request or “articulate



                                                84
        Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 85 of 87




  with specificity the reason(s) why it cannot provide the attestation and information statement.”

  Id. § 251.5(d). The Final Rule does not establish a process for resolving disputes over

  attestations, as when FDA disagrees with the manufacturer’s belief that the manufacturer can

  truthfully make the required attestation. Faced with such uncertainty and the possibility of

  criminal prosecution under the strict-liability misdemeanor provision of the FDCA,

  manufacturers may feel compelled to make attestations with which they disagree, in violation

  of the First Amendment.

       190.    Accordingly, the Final Rule violates the First Amendment and thus APA

§ 706(2)(B).

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks an order and judgment:

       a.      Holding unlawful, setting aside, and declaring invalid the Certification and Final

               Rule in their entirety;

       b.      Declaring, inter alia, that the Secretary has failed to properly certify that

               implementation of Section 804 will pose no additional risk to public health and

               safety and will result in a significant reduction in the cost of covered products to

               the American consumer;

       c.      Enjoining Defendants from implementing or enforcing any aspect of the

               Certification and Final Rule;

       d.      If necessary and appropriate, remanding this proceeding to HHS and FDA for

               reconsideration in light of the relief requested above;

       e.      Retaining jurisdiction to ensure compliance with this Court’s order;

       f.      Awarding Plaintiffs the costs of their participation in this action, including

               attorneys’ fees; and

                                                85
       Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 86 of 87




      g.     Granting such other relief as the Court deems just and proper.



Dated: July 2, 2021                            Respectfully submitted,


                                               /s/ Robert A. Long, Jr.
                                               Robert A. Long, Jr. (D.C. Bar No. 415021)
                                               Benjamin C. Block (D.C. Bar No. 47905)
                                               Julie Dohm (D.C. Bar No. 1660119)
                                               Thomas Brugato (D.C. Bar No. 1013523)
                                               COVINGTON & BURLING LLP
                                               One City Center
                                               850 10th Street, NW
                                               Washington, D.C. 20001
                                               Tel: (202) 662-6000
                                               Fax: (202) 662-6302
                                               rlong@cov.com
                                               bblock@cov.com
                                               jdohm@cov.com
                                               tbrugato@cov.com
                                               Counsel for Pharmaceutical Research and
                                               Manufacturers of America

                                               /s/ Constantinos G. Panagopoulos
                                               Constantinos G. Panagopoulos (D.C. Bar. No.
                                               430932)
                                               Ballard Spahr LLP
                                               1909 K Street NW #1100
                                               Washington, DC 2005
                                               Tel: (202) 661-2200
                                               Fax: (202) 661-2299
                                               cgp@ballardspahr.com
                                               Counsel for Partnership for Safe Medicines

                                               Aliza R. Karetnick (pro hac vice)
                                               Laura E. Gavin (pro hac vice)
                                               Ballard Spahr LLP
                                               1735 Market Street, Floor 51
                                               Philadelphia, PA 19103
                                               Tel: (215) 864-8367
                                               Fax: (215) 864-8999
                                               karetnicka@ballardspahr.com
                                               gavinl@ballardspahr.com
                                               Counsel for Partnership for Safe Medicines


                                             86
Case 1:20-cv-03402-TJK Document 31 Filed 07/02/21 Page 87 of 87




                                /s/ Sean C. Griffin
                                Sean C. Griffin (D.C. Bar No. 499537)
                                Rebecca K. Wood (D.C. Bar No. 473616)
                                Erika L. Maley (D.C. Bar No. 1008714)
                                Daniel J. Hay (D.C. Bar No. 1047969)
                                SIDLEY AUSTIN LLP
                                1501 K Street, N.W.
                                Washington, D.C. 20005
                                Tel.: (202) 736-8000
                                Fax: (202) 736-8711
                                sgriffin@sidley.com
                                rwood@sidley.com
                                emaley@sidley.com
                                dhay@sidley.com
                                Counsel for Council for Affordable Health
                                Coverage

                                Attorneys for Plaintiffs




                              87
